 
 


SHARE EXCHANGE AGREEMENT
THIS SHARE EXCHANGE AGREEMENT is made effective as of the 11th day of August,
2014 (the "Execution Date").
AMONG:
bBOOTH, INC. a company incorporated under the laws of the State of Nevada and
having an address at 1157 North Highland Avenue, Suite C, Los Angeles, CA 90038
(the "Target")
AND:
THE SHAREHOLDERS OF THE TARGET, as listed on Schedule A attached hereto
AND:
GLOBAL SYSTEM DESIGNS, INC., a company incorporated under the laws of the State
of Nevada having an address c/o 3250 Oakland Hills Court, Fairfield, CA 94534
WHEREAS:
A.            The Shareholders, including those Shareholders who acquire Target
Shares in connection with the Target Private Placement or as a result of the
conversion of the Target Notes, will be, on the Closing Date, the registered
and/or beneficial owners of all of the issued and outstanding Target Shares;
B.            The Purchaser has made an offer to issue Consideration Shares to
the Shareholders as consideration for the acquisition by the Purchaser of all of
the issued and outstanding Target Shares, on the basis of one (1) Consideration
Share for each outstanding Target Share as at the Closing;
C.            Upon the terms and subject to the conditions set forth in this
Agreement, the Shareholders have agreed to sell to the Purchaser and the
Purchaser has agreed to purchase from the Shareholders all of the Shareholders'
legal and beneficial interest in the Target Shares, such that, at Closing, the
Target will become a wholly-owned subsidiary of the Purchaser; and
D.            It is intended that the acquisition contemplated herein shall
qualify for United States federal income tax purposes as a reorganization within
the meaning of Section 368 of the Code (as defined herein), and not subject the
holders of the equity securities of the Target to tax liability under the Code.
 

--------------------------------------------------------------------------------

- 2 -
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Target, the Shareholders and the Purchaser (each, a "Party" and, together,
the "Parties") covenant and agree as follows:
ARTICLE 1
INTERPRETATION
1.1            Definitions
In this Agreement the following words and phrases will have the following
meanings:
"Acquisition Proposal" means, other than the transactions contemplated by this
Agreement, any offer, proposal, expression of interest, or inquiry, whether oral
or written, from any person (other than the Purchaser or any of its Affiliates)
made after the Execution Date relating to:

(a) any direct or indirect acquisition, sale, lease, long-term supply agreement
or other arrangement having the same economic effect as a sale of: (i) the
assets of the Target that, individually or in the aggregate, constitute 20% or
more of the fair market value of the consolidated assets of the Target; or (ii)
20% or more of any voting or equity securities of the Target;

(b) any take-over bid, tender offer or exchange offer for any class of voting or
equity securities of the Target; or

(c) a plan of arrangement, merger, amalgamation, consolidation, share exchange,
business combination, reorganization, recapitalization, liquidation, dissolution
or other similar transaction involving the Target;

"Affiliate" with respect to any specified Person at any time, means each Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under direct or indirect common control with, such specified
Person at such time;
"Agreement" means this Share Exchange Agreement, and all of the schedules and
other documents attached hereto, as it may from time to time be supplemented or
amended;
"Applicable Law" means, with respect to any Person, any domestic (whether
federal, state, territorial, provincial, municipal or local) or foreign statute,
law, ordinance, rule, administrative interpretation, regulation, Order, writ,
injunction, directive, judgment, decree or other requirement, all as in effect
as of the Closing, of any Governmental Body  applicable to such Person or any of
its Affiliates or any of their respective properties, assets, Employees,
consultants or agents (in connection with such Employee's, consultant's or
agent's activities on behalf of such Person or any of its Affiliates);
"Applicable Securities Laws" means all applicable securities laws in all
jurisdictions relevant to the issuance of securities of the Purchaser pursuant
to the terms of this Agreement;

--------------------------------------------------------------------------------

- 3 -
"Associate" means with respect to any Person: (a) any other Person of which such
Person is an officer, director or partner or is, directly or indirectly, the
beneficial owner of ten percent (10%) or more of any class of equity securities
issued by such other Person, (b) any trust or other estate in which such Person
has a ten percent (10%) or more beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity, and (c) any relative or
spouse of such Person, or any relative of such spouse who has the same home as
such Person or who is a director or officer of such Person or any Affiliate
thereof;
"Business" means the business as currently conducted by the Target;
"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in Nevada, USA are authorized or required by law to close;
"Certificate" has the meaning set forth in Section 2.5;
"Closing" means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;
"Closing Date" means the date which is mutually agreed to by the Purchaser and
the Target, which will not be later than September 15, 2014, or such other date
as the Target and the Purchaser may agree in writing;
"Code" means the Internal Revenue Code of 1986, as amended;
"Consideration Shares" means the fully paid and non-assessable Purchaser Shares
to be issued to the Shareholders at Closing;
"Contract" means any contract, agreement, option, lease, licence, order,
commitment or other instrument of any kind, whether written or oral, to which
the Target is a party on the Closing Date;
"Employee" means any current, former, or retired employee, officer or director
of a Person;
"Employee Contract" refers to any employment, severance, consulting or similar
Contract between an Employee and any Person;
"Employee Plan" refers to any plan, program, policy, practice, Contract or other
arrangement providing for bonuses, severance, termination pay, performance
awards, stock or stock‑related awards, fringe benefits or other benefits of any
kind, whether formal or informal, funded or unfunded, and whether or not legally
binding, pursuant to which a Person has, or may have, any material Liability,
contingent or otherwise;
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;
"Execution Date" has the meaning set forth on page 1 of this Agreement;
"Family" with respect to an individual, includes: (a) the individual, (b) the
individual's spouse, (c) any other natural person who is related to the
individual or the individual's spouse within the second degree, and (d) any
other natural person who resides with such individual;
 

--------------------------------------------------------------------------------

- 4 -
"FINRA" means the Financial  Industry Regulatory Authority;
"Fee" has the meaning set forth in Section 9.19(a);
"Founding Shareholders" means, collectively, Rory Cutaia, Cutaia Media Group
Trust and the 2009 Meyerson Family Trust (Aaron Meyerson) and "Founding
Shareholder" means any one of them;
"GAAP" means United States generally accepted accounting principles, applied on
a consistent basis with prior periods;
"Governmental Body" means any:

(a) nation, state, county, city, town, village, district or other jurisdiction
of any nature,

(b) federal, state, provincial, local, municipal, foreign or other government,

(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal),

(d) multi-national organization or body, or

(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature;

"Legal Requirement" means any federal, state, provincial, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty;
"Liabilities" means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person;
"Lien" means any lien, claim, charge, pledge, hypothecation, security interest,
mortgage, restriction, assignment, trust or deemed trust (whether contractual,
statutory or otherwise arising), title defect or objection, title retention
agreement, option or encumbrance of any nature or kind whatsoever, other than:
(a) statutory liens for Taxes not yet due and payable; and (b) such
imperfections of title, easements and encumbrances, if any, that will not result
in a Material Adverse Effect;
"Losses" means any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including,
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by the Purchaser, the
Target, or the Shareholders, including damages for lost profits or lost business
opportunities;
 

--------------------------------------------------------------------------------

- 5 -
"Material Contracts" means those subsisting Contracts, oral or written, entered
into by the Target, by which the Target is bound, or to which it or its
respective assets are subject, which have total payment obligations on the part
of the Target which reasonably can be expected to exceed $50,000 or are for a
term of or in excess of one (1) year;
"Material Adverse Effect", when used in connection with an entity, means any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), Liabilities,
capitalization, ownership, financial condition or results of operations of such
entity and any Affiliates, taken as a whole, other than any change, event,
circumstance or effect to the extent resulting from: (a) the announcement of the
execution of this Agreement and the transactions contemplated hereby, (b)
changes in legal or regulatory conditions generally affecting the Business,
except that any such change, effect, event or occurrence will be considered in
determining whether there has been, or will be, a Material Adverse Effect if the
same disproportionately affects the Target or the Business, (c) changes or
effects that generally affect the Business, (d) changes in general economic
conditions or (e) changes in GAAP;
"Material Interest" means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of voting securities or other voting
interests representing at least twenty percent (20%) of the outstanding voting
power of a Person or equity securities or other equity interests representing at
least twenty percent (20%) of the outstanding equity securities or equity
interests in a Person;
"Order" means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or other Governmental Body or authority or by any arbitrator;
"Organizational Documents" means:

(a) the articles or certificate of incorporation and the bylaws of a
corporation,

(b) any charter or similar document adopted or filed in connection with the
creation, formation or organization of a Person, and

(c) any amendment to any of the foregoing;

"Permitted Liens" means: (a) Liens for Taxes or governmental assessments,
charges or claims the payment of which is not yet due, or for Taxes the validity
of which is being contested in good faith by appropriate proceedings; (b)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Persons and other Liens imposed by Applicable Laws
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith; (c) Liens relating to deposits made in the ordinary
course of business in connection with workers' compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements; (d) Liens specifically
identified in the balance sheet included in the Target Financial Statements or
the Purchaser Financial Statements; (e) Liens securing executory obligations
under any lease that constitutes an "operating lease" under GAAP; and (vi) other
Liens set forth in the Target Disclosure Statement or the Purchaser Disclosure
Statement, provided, however, that, with respect to each of clauses (a) through
(e), to the extent that any such Lien arose prior to the date of the balance
sheet included in the Target Financial Statements and relates to, or secures the
payment of, a Liability that is required to be accrued under GAAP, such Lien
will not be a Permitted Lien unless adequate accruals for such Liability have
been established therefor on such balance sheet in conformity with GAAP;
 

--------------------------------------------------------------------------------

- 6 -
"Person" includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;
"Pre-Split Purchaser Share Cancellation" has the meaning ascribed thereto in
Section 9.5;
"Pre-Split Purchaser Shares" means the issued and outstanding shares of common
stock in the capital of the Purchaser prior to the Purchaser Stock Split;
"Premises" means those premises that have been occupied or used, or are occupied
or used, by the Target in connection with the Business;
"Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator;
"Purchaser Accounting Date" means May 31, 2014;
"Purchaser Board" means the board of directors of the Purchaser;
"Purchaser Disclosure Statement" means the disclosure statement signed and dated
by the Purchaser to be delivered by the Purchaser to the Target on: (a) the
Execution Date and (b) the Closing Date;
"Purchaser Financial Statements" means the audited financial statements of the
Purchaser for the years ended November 30, 2013 and 2012, and the unaudited
financial statements of the Purchaser for the interim periods ended May 31, 2014
and 2013, all prepared in accordance with GAAP and audited by an independent
auditor registered with the Public Company Accounting Oversight Board in the
United States;
"Purchaser SEC Documents" has the meaning set forth in Section 4.12;
"Purchaser Shares" means the fully paid and non-assessable shares of common
stock in the capital of the Purchaser, after giving effect to the Purchaser
Stock Split;
"Purchaser Stock Split" means the two for one forward split of the issued and
outstanding Pre-Split Purchaser Shares which is to occur prior to the Closing;
"Regulation S" means Regulation S promulgated under the Securities Act;

--------------------------------------------------------------------------------

- 7 -
"Related Party" means, with respect to a particular individual:

(a) each other member of such individual's Family,

(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual's Family,

(c) any Person in which such individual or members of such individual's Family
hold (individually or in the aggregate) a Material Interest, or

(d) any Person with respect to which such individual or one or more members of
such individual's Family serves as a director, officer, partner, executor or
trustee (or in a similar capacity), and

with respect to a specified Person other than an individual:

(e) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person,

(f) any Person that holds a Material Interest in such specified Person,

(g) each Person that serves as a director, officer, partner, executor or trustee
of such specified Person (or in a similar capacity),

(h) any Person in which such specified Person holds a Material Interest,

(i) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity), and

(j) any Related Person of any individual described in clause (f) or (g);

"Response Period" has the meaning set forth in Section 9.18(a)(ii);
"SEC" means the United States Securities and Exchange Commission;
"Securities Act" means the United States Securities Act of 1933, as amended;
"Shareholders" means all of the Shareholders of the Target as at the Closing,
including: (a) the Shareholders set out in Schedule A attached hereto, and (b)
all Persons who acquire Target Shares after the Execution Date in connection
with the Target Private Placement or as a result of the conversion of the Target
Notes;
"Stock Option Plan" means the Stock Option Plan, in the form acceptable to the
Target, acting reasonably, to be adopted by the Purchaser on or prior to the
Closing, authorizing the issuance of stock options to purchase up to 20% of the
issued and outstanding Purchaser Shares expected to be outstanding as of the
Closing, as may be adjusted from time to time based on stock splits,
consolidations, dividends and similar transactions;

--------------------------------------------------------------------------------

- 8 -
"Superior Proposal" means any bona fide, unsolicited, written Acquisition
Proposal made by a third party after the Execution Date (and not obtained in
violation of Section 9.17) that relates to the acquisition of 100% of the
outstanding voting shares of the Target or substantially all of the consolidated
assets of the Target; and (i) that is reasonably capable of being completed
without undue delay, taking into account all financial, legal, regulatory and
other aspects of such proposal and the person making such proposal; (ii) that,
in the case of an Acquisition Proposal to acquire 100% of the outstanding voting
shares of the Target, is made available to all shareholders of the Target on the
same terms and conditions; (iii) that is not subject to a due diligence
condition; (iv) that is not subject to a financing condition and in respect of
which any required financing to complete such Acquisition Proposal has been
demonstrated to the satisfaction of the Target Board, acting in good faith, to
have been obtained or is reasonably likely to be obtained; and (vi) in respect
of which the Target Board determines, in its good faith judgment, after
consultation with its outside legal and financial advisors, that (a) failure to
recommend such Acquisition Proposal to the Shareholders would be inconsistent
with its fiduciary duties under Applicable Law; and (b) having regard for all of
its terms and conditions, such Acquisition Proposal, would, if consummated in
accordance with its terms (but not assuming away any risk of non-completion),
result in a transaction more favourable to the Shareholders from a financial
point of view than the transactions contemplated by this Agreement, after taking
into account any change to the transactions contemplated by this Agreement
proposed by the Purchaser;
"Target Accounting Date" means June 30, 2014;
"Target Board" means the board of directors of the Target;
"Target Disclosure Statement" means the disclosure statement of the Target to be
signed and dated by the Target and delivered by the Target to the Purchaser on:
(a) the Execution Date, and (b) the Closing Date;
"Target Financial Statements" means the audited financial statements of the
Target for the fiscal years ended December 31, 2013 and 2012, and the unaudited
financial statements for the interim periods ended June 30, 2014 and 2013, all
prepared in accordance with GAAP and audited by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States;
"Target Finder's Note" means the unsecured convertible note issued to Wolverton
Securities Ltd. as a finders fee in connection with the Target Note Offering;
"Target Note Offering" means the offering of Target Noteholder Notes, having an
aggregate principal amount of up to $1,500,000;
"Target Noteholder Notes" means the secured convertible notes issued by the
Target to the subscribers to the Target Note Offering;
"Target Notes" means, collectively, the Target Finder's Note and the Target
Noteholder Notes;
"Target Private Placement" means the private placement to be arranged by the
Target of Target Shares at a price $0.50 per Target Share (subject to adjustment
for any splits conducted by the Target) for gross proceeds of at least
$4,500,000, of which at least $3,500,000 of the net proceeds will be available
to the Target for working capital purposes after deducting: (a) payment of all
reasonable expenses related to completion of the Transaction incurred by the
Purchaser, and (b) up to $500,000 to be allocated to a marketing/investor
relations budget to be mutually agreed to by the Purchaser and the Target;

--------------------------------------------------------------------------------

- 9 -
"Target Shares" means the fully paid and non-assessable shares of common stock
in the capital of the Target owned by the Shareholders, being all of the issued
and outstanding shares of common stock in the capital of the Target as of the
Closing;
"Target Stock Split" means the 3,600 for one forward split of the issued and
outstanding Target Shares which is to occur prior to: (a) the closing of the
Target Private Placement, (b) the closing of the conversion of the Target
Noteholder Notes, and (c) the Closing;
"Tax" means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, property tax, gift tax or estate tax), levy, assessment, tariff,
duty (including any customs duty), deficiency or other fee, and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other contract
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee;
"Tax Return" means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Legal Requirement relating to any Tax;
"Transaction" means, collectively, (a) the acquisition by the Purchaser of all
of the Target Shares from the Shareholders in exchange for the issuance of the
Consideration Shares to the Shareholders and (b) the Target Private Placement;
"Transaction Documents" means this Agreement and any other documents
contemplated hereby; and
"U.S. Person" has the meaning ascribed thereto in Regulation S.
1.2            Schedules
The following are the schedules to this Agreement:
Schedule A                        —      List of Shareholders
Schedule B                        —      Certificate of U.S. Shareholder
Schedule C                        —      Certificate of Non-U.S. Shareholder
Schedule D                        —      Certificate of U.S. Founding
Shareholder
Schedule E                        —      Certificate of Non-U.S. Founding
Shareholder

--------------------------------------------------------------------------------

- 10 -
1.3            Interpretation
For the purposes of this Agreement, except as otherwise expressly provided
herein:

(a) all references in this Agreement to a designated article, section or
schedule is to the designated article, section or schedule of or to this
Agreement unless otherwise specifically stated;

(b) the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular article,
section or schedule;

(c) the singular of any term includes the plural and vice versa and the use of
any term is equally applicable to any gender and where applicable to a body
corporate;

(d) the word "or" is not exclusive and the word "including" is not limiting
(whether or not non-limiting language such as "without limitation" or "but not
limited to" or other words of similar import are used with reference thereto);

(e) all accounting terms not otherwise defined in this Agreement have the
meanings assigned to them in accordance with GAAP, applied on a consistent basis
with prior periods;

(f) except as otherwise provided, any reference to a statute includes, and is a
reference to, such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;

(g) where the phrase "to the best of the knowledge of" or phrases of similar
import are used in this Agreement, it will be a requirement that the Person in
respect of whom the phrase is used will have made such due enquiries as are
reasonably necessary to enable such Person to make the statement or disclosure;

(h) the headings to the articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;

(i) any reference to a corporate entity includes, and is also a reference to,
any corporate entity that is a successor to such entity;

(j) the Parties acknowledge that this Agreement is the product of arm's length
negotiation among the Parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any Party, irrespective of which Party was responsible for
drafting this Agreement;

--------------------------------------------------------------------------------

- 11 -

(k) the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and

(l) unless otherwise specifically noted, all references to currency in this
Agreement are to United States dollars ($).  If it is necessary to convert money
from another currency to United States dollars, such money will be converted
using the exchange rates in effect at the date of payment.

ARTICLE 2
PURCHASE AND SALE
2.1            Purchase and Sale of Target Shares; Exchange of Shares
Subject to the terms and conditions of this Agreement, the Purchaser irrevocably
agrees to acquire the Target Shares from the Shareholders and the Shareholders
irrevocably agree to exchange, assign and transfer the Target Shares to the
Purchaser, free and clear of all Liens, on the terms and conditions herein set
forth, in consideration for the issuance by the Purchaser of the Consideration
Shares to the Shareholders, such that, at Closing, the Target will become a
wholly-owned subsidiary of the Purchaser.
2.2            Consideration
As consideration for the Target Shares to be acquired by the Purchaser pursuant
to the terms of this Agreement, the Purchaser will allot and issue the
Consideration Shares to the Shareholders, as fully paid and non-assessable
Purchaser Shares, on the basis of one (1) Consideration Share for each Target
Share, in such amounts as are set out opposite each Shareholder's name in
Schedule A and on an additional schedule to be delivered by the Target to the
Purchaser within one (1) day prior to the Closing Date.
2.3            Fractional Securities
Notwithstanding any other provision of this Agreement, no fractional
Consideration Shares will be issued in the Transaction.  In lieu of any such
fractional securities, any Shareholder entitled to receive a fractional amount
of Consideration Shares will be entitled to have such fraction rounded down to
the nearest whole number of applicable Consideration Shares and will receive
from the Purchaser a certificate representing same.
2.4            Restricted Securities
The Shareholders acknowledge that the Consideration Shares issued pursuant to
the terms and conditions set forth in this Agreement will have such hold periods
as are required under Applicable Securities Laws, and, as a result, may not be
sold, transferred or otherwise disposed of, except pursuant to an effective
registration statement or prospectus, or pursuant to an exemption from, or in a
transaction not subject to, the registration or prospectus requirements of
Applicable Securities Laws and in each case only in accordance with all
Applicable Securities Laws.

--------------------------------------------------------------------------------

- 12 -
2.5            Exemptions
The Shareholders acknowledge that the Purchaser has advised each Shareholder
that it is issuing the Consideration Shares to such Shareholder under exemptions
from the prospectus and registration requirements of Applicable Securities Laws
and, as a consequence, certain protections, rights and remedies provided by
Applicable Securities Laws, including statutory rights of rescission or damages,
will not be available to such Shareholder. To evidence each Shareholder's
eligibility for such exemptions: (a) each Shareholder, other than the Founding
Shareholders, agrees to deliver a fully completed and executed Certificate of
U.S. Shareholder in the form attached hereto as Schedule B or Certificate of
Non-U.S. Shareholder in the form attached hereto as Schedule C, as applicable,
and (b) each Founding Shareholder agrees to deliver a fully completed and
executed Certificate of U.S. Founding Shareholder in the form attached hereto as
Schedule D or Certificate of Non-U.S. Founding Shareholder in the form attached
hereto as Schedule E, as applicable (with the applicable certificate as
described in subsections (a) or (b) being, the "Certificate"), to the Purchaser,
and agrees that the representations and warranties set out in the Certificate as
executed by such Shareholder will be true and complete on the Closing Date.
2.6            Pooling of the Consideration Shares
Each of the Shareholders agrees that any certificates representing their
respective Consideration Shares will be deposited at Closing with Clark Wilson
LLP, as escrow agent, and released in accordance with the terms of the
Certificate signed by the Shareholder, which will provide, among other things,
that 10% of the Consideration Shares will be released on the first anniversary
of the Closing Date and 22.5% of the Consideration Shares will be released every
three months thereafter, provided that, in the case of the Founding
Shareholders, the Consideration Shares will also be subject to a vesting
schedule as set out in the applicable Certificate.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE TARGET AND
THE FOUNDING SHAREHOLDERS
As of the Closing Date, and except as set forth in the Target Disclosure
Statement, the Target, Rory Cutaia (on his own behalf and on behalf of Cutaia
Media Group/Trust) and Aaron Meyerson (on behalf of the 2009 Meyerson Family
Trust) make the following representations to the Purchaser and acknowledge and
agree that the Purchaser is relying upon such representations and warranties,
each of which is qualified in its entirety by the matters described in the
Target Disclosure Statement, in connection with the execution, delivery and
performance of this Agreement:

--------------------------------------------------------------------------------

- 13 -
3.1            Organization and Good Standing
The Target is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power,
authority and capacity to conduct its business as presently conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
of its obligations under any applicable Contracts.  The Target is duly qualified
to do business as a corporation and is in good standing under the laws of each
state or other jurisdiction in which the failure to be so registered would be
likely to result in a Material Adverse Effect on the Target or the Business.
3.2            Capitalization
The entire authorized and issued capital stock and other equity securities of
the Target are as set out in the Target Disclosure Statement.  To the Target's
knowledge, all of the issued and outstanding Target Shares and other securities
of the Target are owned of record and beneficially by the Shareholders, free and
clear of all Liens. All of the outstanding equity securities of the Target have
been duly authorized and validly issued and are fully paid and non-assessable.
None of the outstanding equity securities or other securities of the Target, if
any, were issued in violation of any Applicable Securities Laws or any other
Legal Requirement. The Target does not own, or have any Contract to acquire, any
equity securities or other securities of any Person or any direct or indirect
equity or ownership interest in any other business. There are no Contracts
purporting to restrict the transfer of any of the issued and outstanding Target
Shares or restricting or affecting the voting of any of the Target Shares to
which the Target is a party or of which the Target or any Shareholder are aware.
3.3            Absence of Rights to Acquire Securities
Other than as set out in this Agreement or the Target Disclosure Schedule, no
Person has any Contract, right or option, present or future, contingent,
absolute or capable of becoming a Contract, right or option, or which, with the
passage of time or the occurrence of any event could become a Contract, right or
option:

(a) to require the Target to issue any further or other shares in its capital or
any other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in its capital;

(b) for the issue or allotment of any unissued shares in the capital of the
Target;

(c) to require the Target to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in the capital of the Target; or

(d) to acquire the Target Shares or any of them.

3.4            Authority
The Target has all requisite power and authority to execute and deliver the
Transaction Documents to be signed by the Target and to perform its respective
obligations thereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of each of the Transaction Documents by the Target
and the consummation of the transactions contemplated hereby have been duly
authorized by the Target Board. 

--------------------------------------------------------------------------------

- 14 -
No other corporate or shareholder proceedings on the part of the Target are
necessary to authorize such documents or to consummate the transactions
contemplated hereby.  This Agreement has been, and the other Transaction
Documents when executed and delivered by the Target as contemplated by this
Agreement will be, duly executed and delivered by the Target, and this Agreement
is, and the other Transaction Documents when executed and delivered by the
Target as contemplated hereby will be, valid and binding obligations of the
Target, enforceable in accordance with their respective terms except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors' rights
generally;

(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

(c) as limited by public policy.

3.5            No Conflict
Except as set out in the Target Disclosure Statement, neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time or both):

(a) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Target, or any resolution adopted by the Target
Board or the Shareholders;

(b) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under, any
Legal Requirement or any Order to which the Target, or any of its respective
assets, may be subject;

(c) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any governmental authorization that is
held by the Target or that otherwise relates to the Business of, or any of the
assets owned or used by, the Target;

(d) cause the Purchaser or the Target to become subject to, or to become liable
for the payment of, any Tax;

(e) cause any of the assets owned by the Target to be reassessed or revalued by
any taxing authority or other Governmental Body;

--------------------------------------------------------------------------------

- 15 -

(f) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract;

(g) result in the imposition or creation of any Liens upon or with respect to
any of the assets owned or used by the Target; or

(h) require the Target to obtain any consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the transactions contemplated herein.

3.6            Financial Statements

(a) The Target Financial Statements:

(i) are in accordance with the books and records of the Target;

(ii) present fairly the financial condition of the Target as of the respective
dates indicated and the results of operations for such periods; and

(iii) have been prepared in accordance with GAAP and reflect the consistent
application of GAAP throughout the periods involved.

(b) All material financial transactions of the Target have been accurately
recorded in the books and records of the Target and such books and records
fairly present the financial position and the affairs of the Target.

(c) Other than the costs and expenses incurred in connection with the
negotiation and consummation of the transactions contemplated herein and the
Target Noteholder Notes, the Target has no material Liabilities or obligations,
net of cash, either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, that exceed $10,000, which:

(i) are not set forth in the Target Financial Statements or have not heretofore
been paid or discharged;

(ii) did not arise in the regular and ordinary course of business under any
Contract or plan specifically disclosed in writing to the Purchaser; or

(iii) have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its business since the Target Accounting Date.

(d) Except to the extent reflected or reserved against in the Target Financial
Statements or incurred subsequent to the Target Accounting Date in the ordinary
and usual course of the business of the Target, the Target does not have any
outstanding indebtedness or any Liabilities or obligations (whether accrued,
absolute, contingent or otherwise), and any Liabilities or obligations incurred
by the Target in the ordinary and usual course of business since the Accounting
Date have not had a Material Adverse Effect on the Target or the Business.

--------------------------------------------------------------------------------

- 16 -

(e) Since the Target Accounting Date, there have not been:

(i) any changes in the condition or operations of the business, assets or
financial affairs of the Target which have caused, individually or in the
aggregate, a Material Adverse Effect on the Target or the Business; or

(ii) any damage, destruction or loss, labour trouble or other event, development
or condition, of any character (whether or not covered by insurance), which is
not generally known or which has not been disclosed to the Purchaser, which has
or may cause a Material Adverse Effect on the Target or the Business.

(f) Since the Target Accounting Date, and other than as contemplated by this
Agreement or as set out in the Target Disclosure Statement, the Target has not:

(i) transferred, assigned, sold or otherwise disposed of any of the assets shown
or reflected in the Target Financial Statements or cancelled any debts or
claims;

(ii) incurred or assumed any obligation or liability (fixed or contingent);

(iii) issued or sold any shares in its capital or any warrants, bonds,
debentures or other corporate securities or issued, granted or delivered any
right, option or other commitment for the issue of any such or other securities;

(iv) discharged or satisfied any Liens, or paid any obligation or liability
(fixed or contingent), other than current Liabilities or the current portion of
long term Liabilities disclosed in the Target Financial Statements or current
Liabilities incurred since the date thereof in the ordinary and usual course of
business;

(v) declared, made, or committed itself to make any payment of any dividend or
other distribution in respect of any of its shares, nor has it purchased,
redeemed, subdivided, consolidated, or reclassified any of its shares;

(vi) made any gift of money or of any assets to any Person;

(vii) purchased or sold any assets;

(viii) amended or changed, or taken any action to amend or change, its
Organizational Documents;

(ix) made payments of any kind to or on behalf of either a Shareholder or any
Related Parties of a Shareholder, nor under any management agreement, save and
except business related expenses and salaries in the ordinary and usual course
of business and at the regular rates payable;

--------------------------------------------------------------------------------

- 17 -

(x) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or subjected any of the material assets or properties of the Target to
any Lien of any nature whatsoever;

(xi) made or suffered any amendment or termination of any Material Contract, or
cancelled, modified or waived any substantial debts or claims held by it or
waived any rights of substantial value, other than in the ordinary course of
business;

(xii) suffered any damage, destruction or loss, whether or not covered by
insurance, that has had or may be reasonably expected to have a Material Adverse
Effect on the Target or the Business;

(xiii) increased the salaries or other compensation of, or made any advance
(excluding advances for ordinary and necessary business expenses) or loan to,
any of its Employees, directors or officers or made any increase in, or any
addition to, other benefits to which any of its Employees, directors or officers
may be entitled;

(xiv) adopted, or increased the payments to or benefits under, any Employee
Plan; or

(xv) authorized or agreed or otherwise have become committed to do any of the
foregoing.

(g) The Target has no guarantees, indemnities or contingent or indirect
obligations with respect to the Liabilities or obligations of any other Person,
including any obligation to service the debt of or otherwise acquire an
obligation of another Person or to supply funds to, or otherwise maintain any
working capital or other balance sheet condition of any other Person.

(h) The Target is not a party to, bound by or subject to any indenture,
mortgage, lease, agreement, license, permit, authorization, certification,
instrument, statute, regulation, order, judgment, decree or law that would be
violated or breached by, or under which default would occur, or which could be
terminated, cancelled or accelerated, in whole or in part, as a result of the
execution and delivery of this Agreement or the consummation of any of the
transactions provided for in this Agreement.

3.7            Subsidiaries
The Target has no wholly-owned or majority owned subsidiaries or Material
Interest in any other Person.

--------------------------------------------------------------------------------

- 18 -
3.8            Books and Records
The books of account, minute books, stock record books, and other records of the
Target are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Target contain accurate and complete
records of all meetings held, and corporate action taken by, the Shareholders,
the Target Board, and committees thereof, and no meeting of the Shareholders,
the Target Board, or any committee thereof, has been held for which minutes have
not been prepared and are not contained in such minute books.  At the Closing,
all of those books and records will be in the possession of the Target.
3.9            Title to Personal Property
The Target possesses, and has good and marketable title to, all personal
property reasonably necessary for the continued operation of the Business as
presently conducted and as represented to the Purchaser, including all assets
reflected in the Target Financial Statements or acquired since the Target
Accounting Date.  All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used.  All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by the
Target are owned by the Target free and clear of all Liens, except as disclosed
in the Target Disclosure Statement.
3.10            Title to Real Property
The Target possesses, and has good and marketable title to, all real property
and leaseholds or other such interests necessary for the continued operation of
the Business as presently conducted and as represented to the Purchaser,
including all real property and leaseholds reflected in the Target Financial
Statements or acquired since the Target Accounting Date except to the extent
that such failure to possess or have good and marketable title does not result
in a Material Adverse Effect.  All such property is reasonably fit for the
purposes for which such property is presently used.  All material real property
and leaseholds are owned or leased by the Target free and clear of all Liens,
except as disclosed in the Target Disclosure Statement.  The Target has
delivered or made available to the Purchaser copies of the deeds and other
instruments (as recorded) by which the Target acquired such real property and
interests, and copies of all title insurance policies, opinions, abstracts and
surveys in the possession of the Target relating to such property and interests.
3.11            Accounts Receivable
All accounts receivable of the Target that are reflected on the balance sheet
included in the Target Financial Statements or on the accounting records of the
Target as of the Closing Date have been recorded by the Target in accordance
with its usual accounting practices consistent with prior periods and represent
or will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business. To the best knowledge of
the Target and the Shareholder, such accounts receivable are, or will be as of
the Closing Date, current and collectible net of the respective reserves shown
on the balance sheet included in the Target Financial Statements or on the
accounting records of the Target.  The reserve taken for doubtful or bad debtor
accounts is adequate based on the past experience of the Target and is
consistent with the accounting procedures used in previous fiscal periods. There
is nothing which would indicate that such reserves are not adequate or that a
higher reserve should be taken.  There is no contest, claim, or right of
set-off, other than returns in the ordinary course of business, under any
Contract with any obligor of any such account receivable relating to the amount
or validity of such account receivable. The Target Disclosure Statement contains
a complete and accurate list of all such accounts receivable as of the date of
the Financial Statements, which list sets forth the aging of such accounts
receivable.

--------------------------------------------------------------------------------

- 19 -
3.12            Material Contracts
The Target has made available all the present outstanding Material Contracts
entered into by the Target in the course of carrying on the Business.  Except as
listed in the Target Disclosure Statement, the Target is not party to or bound
by any other Material Contract, whether oral or written, and the contracts and
agreements are all valid and subsisting, in full force and effect and unamended,
no material default or violation exists in respect thereof on the part of the
Target or, to the best of the knowledge of the Target, on the part of any of the
other parties thereto.  The Target is not aware of any intention on the part of
any of the other parties thereto to terminate or materially alter any such
contracts or agreements or any event that with notice or the lapse of time, or
both, will create a material breach or violation thereof or default under any
such contracts or agreements.  To the best knowledge of the Target, the
continuation, validity, and effectiveness of each Material Contract will in no
way be affected by the consummation of the transactions contemplated by this
Agreement.  There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Material
Contract.
3.13            Tax Matters

(a) The Target has filed or caused to be filed all Tax Returns that are or were
required to be filed by or with respect to it, either separately or as a member
of a group of corporations, pursuant to all applicable statutes and other Legal
Requirements.  The Target has made available to the Purchaser copies of all such
Tax Returns filed by the Target.  Except as described in the Target Disclosure
Statement, the Target has not given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment by the
Target or for which the Target may be liable.

(b) All Taxes that the Target is or was required to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.

(c) All Tax Returns filed by (or that include on a consolidated basis) the
Target are true, correct, and complete. There is no tax sharing agreement that
will require any payment by the Target after the Execution Date.

(d) The Target has paid all Taxes that have become or are due with respect to
any period ended on or prior to the Execution Date and has established an
adequate reserve therefore in the Target Financial Statements for those Taxes
not yet due and payable, except for: (i) any Taxes the non-payment of which will
not have a Material Adverse Effect on the Target, and (ii) such Taxes, if any,
as are listed in the Target Disclosure Statement and are being contested in good
faith and as to which adequate reserves (determined in accordance with GAAP)
have been provided in the Target Financial Statements.

--------------------------------------------------------------------------------

- 20 -

(e) The Target is not presently under, nor has it received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the Execution Date.

(f) The Target Financial Statements contain full provision for all Taxes
including any deferred Taxes that may be assessed to the Target.

3.14            No Agents
Except as set forth in the Target Disclosure Statement, the Target warrants to
the Purchaser that no broker, agent or other intermediary has been engaged by
the Target in connection with the transactions contemplated hereby and,
consequently, no commission is payable or due to a third party from the Target.
3.15            Employee Benefit Plans and Compensation; Employment Matters.

(a) The Target has made available to the Purchaser:

(i) correct and complete copies of all documents embodying each Employee Plan
and each Employee Contract, including all amendments thereto, and copies of all
documents used in connection therewith;

(ii) the most recent annual actuarial valuations, if any, prepared for each
Employee Plan;

(iii) if the Employee Plan is funded, the most recent annual and periodic
accounting of the Employee Plan assets; and

(iv) all communications material to any Employee or Employees relating to the
Employee Plan and any proposed Employee Plan, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events which would result
in any material liability to the Target.

(b) The Target has performed, in all material respects, all obligations required
to be performed by it under, is not in default or violation of, and has no
knowledge of any default or violation by another party to any Employee Plan, and
all Employee Plans have been established and maintained in all material respects
in accordance with their respective terms and in substantial compliance with all
Applicable Laws.  There are no actions, suits or claims pending, or, to the
knowledge of the Target, threatened or anticipated (other than routine claims
for benefits), against any Employee Plan or against the assets of any Employee
Plan.  The Employee Plans can be amended, terminated or otherwise discontinued
after the Closing in accordance with their terms, without liability to the
Target, the Purchaser or any Affiliate thereof (other than ordinary
administration expenses typically incurred in a termination event).  There are
no audits, inquiries or proceedings pending or, to the knowledge of the
Shareholder and Target threatened, by any Governmental Body.

--------------------------------------------------------------------------------

- 21 -

(c) The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under an Employee Plan,
Employee Contract, trust or loan that will or may result in any payment (whether
of severance pay or otherwise), acceleration, forgiveness of indebtedness,
vesting, distribution, increase in benefits or obligation to fund benefits with
respect to any Employee.

(d) The Target:

(i) is in compliance in all material respects with all Applicable Laws
respecting employment, employment practices, terms and conditions of employment
and wages and hours, in each case, with respect to Employees;

(ii) has withheld all amounts required by law or by agreement to be withheld
from the wages, salaries and other payments to Employees;

(iii) is not liable for any arrears of wages or any taxes or any penalty for
failure to comply with any of the foregoing;

(iv) is not liable for any payment to any trust or other fund or to any
governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits for Employees (other
than routine payments to be made in the normal course of business and consistent
with past practice);

(v) has provided the Employees with all wages, benefits, stock options, bonuses,
incentives and all other compensation that became due and payable through to the
Execution Date; and

(vi) represents that in the last three (3) years, no citation has been issued by
any federal, state or provincial occupational safety and health board or agency
against them and no notice of contest, claim, complaint, charge, investigation
or other administrative enforcement proceeding involving them has been filed or
is pending or, to their knowledge, threatened, against them under any federal,
state or provincial occupational safety and health board or any other Applicable
Law relating to occupational safety and health.

--------------------------------------------------------------------------------

- 22 -

(e) No work stoppage, labour strike or other "concerted action" involving
Employees against the Target is pending or, to the knowledge of the Target,
threatened.  The Target is not involved in nor, to the knowledge of the Target,
threatened with, any labour dispute, grievance, or litigation relating to
labour, safety or discrimination matters involving any Employee, including,
without limitation, charges of unfair labour practices or discrimination
complaints, which, if adversely determined, would, individually or in the
aggregate, result in a Material Adverse Effect on the Target or the Business. 
The Target is not presently, nor has been in the past, a party to, or bound by,
any collective bargaining agreement or union contract with respect to any
Employees and no collective bargaining agreement is being negotiated.  There are
no activities or proceedings of a labour union to organize any of the Employees.

(f) Except as described in the Target Disclosure Statement and except for claims
by Employees under any applicable workers' compensation or similar legislation
which, if adversely determined, would not, either individually or in the
aggregate, have a Material Adverse Effect on the Target, there are no
complaints, claims or charges pending or outstanding or, to the best of the
knowledge of the Target, anticipated, nor are there any orders, decisions,
directions or convictions currently registered or outstanding by any tribunal or
agency against or in respect of the Target under or in respect of any employment
legislation.  The Target Disclosure Statement lists all Employees in respect of
whom the Target has been advised by any workers compensation or similar
authority that such Employees are in receipt of benefits under workers'
compensation or similar legislation.  There are no appeals pending before any
workers compensation or similar authority involving the Target and all levies,
assessments and penalties made against the Target pursuant to workers'
compensation or similar legislation have been paid.  The Target is not aware of
any audit currently being performed by any workers compensation or similar
authority, and all payments required to be made in respect of termination or
severance pay under any employment standards or similar legislation in respect
of any Employee have been made.

3.16            Consents
Except as set forth in the Target Disclosure Statement, no authorization,
approval, order, license, permit or consent of any Governmental Body, regulatory
body, agency, other authority or any Person, including any governmental
department, commission, bureau, board or administrative agency or court, and no
registration, declaration or filing by the Target with any such Governmental
Body, regulatory body or agency or court is required in order for the Target to:

(a) consummate the transactions contemplated by this Agreement;

(b) execute and deliver all of the documents and instruments to be delivered by
the Shareholders under this Agreement;

(c) duly perform and observe the terms and provisions of this Agreement; or

(d) render this Agreement legal, valid, binding and enforceable.

--------------------------------------------------------------------------------

- 23 -
3.17            Compliance with Legal Requirements
Except as set forth in the Target Disclosure Statement:

(a) the Target is, and at all times has been, in full compliance with all of the
terms and requirements of each governmental authorization required for the
operation of the Business;

(b) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
governmental authorization required for the operation of the Business or may
result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any governmental
authorization required for the operation of the Business;

(c) the Target has not received, except as set forth in the Target Disclosure
Statement, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of or failure to comply with any term or requirement of
any governmental authorization, or any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any governmental authorization; and

(d) all applications required to have been filed for the renewal of the
governmental authorizations required for the operation of the Business have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such governmental
authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.

3.18            Legal Proceedings

(a) Other than as set forth in the Target Disclosure Statement, there is no
pending Proceeding:

(i) that has been commenced by or against the Target or that otherwise relates
to or may affect the Business, or any of the assets owned or used by, the
Target; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated herein.

--------------------------------------------------------------------------------

- 24 -

(b) To the knowledge of the Target and Shareholder, no Proceeding has been
threatened, and no event has occurred or circumstance exists that may give rise
to or serve as a basis for the commencement of any such Proceeding.

(c) Except as set forth in the Target Disclosure Statement:

(i) there is no Order to which either of the Target, the Business, or any of the
assets owned or used by either of them, is subject; and

(ii) no Employee or agent of the Target is subject to any Order that prohibits
such Employee or agent from engaging in or continuing any conduct, activity, or
practice relating to the Business.

3.19            Insurance

(a) Except as set forth in the Target Disclosure Statement, all insurance
policies to which the Target is a party or that provides coverage to the Target,
or to any director or officer of the Target:

(i) are valid, outstanding, and enforceable;

(ii) are issued by an insurer that is financially sound and reputable;

(iii) taken together, provide adequate insurance coverage for the assets and the
operations of the Target for all risks normally insured against by a Person
carrying on the same business as the Target;

(iv) are sufficient for compliance with all Legal Requirements and contracts to
which the Target is a party or by which is bound;

(v) will continue in full force and effect following the consummation of the
transactions contemplated herein; and

(vi) do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Target.

(b) The Target has not received: (i) any refusal of coverage or any notice that
a defense will be afforded with reservation of rights, or (ii) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

(c) The Target has paid all premiums due, and has otherwise performed all of its
respective obligations, under each policy to which the Target is a party or that
provides coverage to the Target or any director thereof.

(d) The Target has given prompt notice to its insurers of all claims or possible
claims that may be insured by any of its respective policies.

--------------------------------------------------------------------------------

- 25 -
3.20            Indebtedness to Target
Except for: (a) the payment of salaries and reimbursement for out-of-pocket
expenses in the ordinary and usual course, or (b) amounts disclosed in the
Target Disclosure Statement or the Target Financial Statements, the Target is
not indebted to the Shareholders, any Related Party of the Shareholders or any
Employees of the Target, on any account whatsoever.
3.21            Certain Payments
Since the Target Accounting Date, neither the Target nor, to the Target's
knowledge,  any Employee or agent of the Target, nor any other Person associated
with or acting for or on behalf of the Target, has directly or indirectly:

(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services:

(i) to obtain favorable treatment in securing business,

(ii) to pay for favorable treatment for business secured,

(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of the Target or any Related Party of the Target, or

(iv) in violation of any Legal Requirement; or

(b) established or maintained any fund or asset that has not been recorded in
the books and records of the Target.

3.22            Undisclosed Information

(a) The Target does not have any specific information relating to the Target
which is not generally known or which has not been disclosed to the Purchaser
and which could reasonably be expected to have a Material Adverse Effect on the
Target or the Business.

(b) No representation or warranty of the Target in this Agreement and no
statement in the Target Disclosure Statement omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

3.23            Other Representations
All statements contained in any certificate or other instrument delivered by or
on behalf of the Target pursuant hereto or in connection with the transactions
contemplated by this Agreement will be deemed to be representations and
warranties of the Target hereunder.

--------------------------------------------------------------------------------

- 26 -
3.24            Survival
The representations and warranties of the Target and the Shareholders hereunder
will survive the Closing for a period of one (1) year.
3.25            Reliance
The Target and the Shareholders acknowledge and agree that the Purchaser has
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Purchaser, and that no information which is now known or should
be known or which may hereafter become known by the Purchaser or its officers,
directors or professional advisers, on the Closing Date, will limit or
extinguish the Purchaser's right to indemnification hereunder.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
As of the Closing Date and except as set forth in the Purchaser Disclosure
Statement, the Purchaser makes the following representations to the Target and
the Purchaser acknowledges that the Target is relying upon such representations
and warranties, each of which is qualified in its entirety by the matters
described in the Purchaser Disclosure Statement, in connection with the
execution, delivery and performance of this Agreement, as follows:
4.1            Organization and Good Standing
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power,
authority and capacity to conduct its business as presently conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under any applicable contracts.  The Purchaser is duly qualified
to do business as a corporation and is in good standing under the laws of each
state or other jurisdiction in which the failure to be so registered would be
likely to result in a Material Adverse Effect on the Purchaser.
4.2            Capitalization
The entire authorized capital stock of the Purchaser, as at the Execution Date,
consists of 100,000,000 Pre-Split Purchaser Shares with a par value of $0.0001
per share, and 15,000,000 shares of preferred stock with a par value of $0.0001
per share, of which 5,825,000 Pre-Split Purchaser Shares and no shares of
preferred stock are currently issued and outstanding. All of the outstanding
equity securities of the Purchaser have been duly authorized and validly issued
and are fully paid and non-assessable. None of the outstanding equity securities
or other securities of the Purchaser, if any, were issued in violation of any
Applicable Securities Laws or any other Legal Requirement. The Purchaser does
not own, or have any contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. There are no agreements purporting to restrict the
transfer of any of the issued and outstanding securities of the Purchaser or any
Contracts restricting or affecting the voting of any of the securities of the
Purchaser to which the Purchaser is a party or of which the Purchaser is aware.

--------------------------------------------------------------------------------

- 27 -
4.3            Absence of Rights to Acquire Securities
Except as set out in this Agreement and the Purchaser Disclosure Statement,
there are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, board of director's resolutions, shareholders'
resolutions or commitments obligating the Purchaser to issue any additional
securities of the Purchaser, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from the
Purchaser any securities of the Purchaser.
4.4            Authority
The Purchaser has all requisite corporate power and authority to execute and
deliver the Transaction Documents to be signed by the Purchaser and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Transaction Documents by the
Purchaser and the consummation of the transactions contemplated hereby have been
duly authorized by the Purchaser Board.  No other corporate or shareholder
proceedings on the part of the Purchaser are necessary to authorize such
documents or to consummate the transactions contemplated hereby.  This Agreement
has been, and the other Transaction Documents when executed and delivered by the
Purchaser as contemplated by this Agreement will be, duly executed and delivered
by the Purchaser and this Agreement is, and the other Transaction Documents when
executed and delivered by the Purchaser as contemplated hereby will be, valid
and binding obligations of the Purchaser enforceable in accordance with their
respective terms except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors' rights
generally;

(b) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and

(c) as limited by public policy.

4.5            Validity of Consideration Shares Issuable upon the Transaction
The Consideration Shares to be issued to the Shareholders at Closing will, upon
issuance, have been duly and validly authorized and, the Consideration Shares
when so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.
4.6            Non-Contravention
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated herein, will:

--------------------------------------------------------------------------------

- 28 -

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Lien upon
any of the material properties or assets of the Purchaser under any term,
condition or provision of any loan or credit agreement, note, debenture, bond,
mortgage, indenture, lease or other agreement, instrument, permit, license,
judgment, Order, decree, statute, law, ordinance, rule or regulation applicable
to the Purchaser or its material property or assets;

(b) violate any provision of the Organizational Documents of the Purchaser or
any Applicable Laws; or

(c) violate any Order, writ, injunction, decree, statute, rule, or regulation of
any court or Governmental Body applicable to the Purchaser or any of its
material property or assets.

4.7            Subsidiaries
The Purchaser has no wholly-owned or majority owned subsidiaries or material
interest in any other Person.
4.8            Books and Records
The books of account, minute books, stock record books, and other records of the
Purchaser are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Purchaser contain accurate and
complete records of all meetings held, and corporate action taken by, the
shareholders, Purchaser Board, and committees of the Purchaser Board, and no
meeting of the Purchaser shareholders, the Purchaser Board, or any committee
thereof, has been held for which minutes have not been prepared and are not
contained in such minute books.  At the Closing, all of those books and records
will be in the possession of the Purchaser.
4.9            Actions and Proceedings
Except as disclosed in the Purchaser SEC Documents and the Purchaser Disclosure
Statement, to the best knowledge of the Purchaser, there is no basis for and
there is no claim, charge, arbitration, grievance, action, suit, judgment,
demand, investigation or Proceeding by or before any court, arbiter,
administrative agency or other Governmental Body now outstanding or pending or,
to the best knowledge of the Purchaser, threatened against or affecting the
Purchaser which involves any of the business, property or assets of the
Purchaser that, if adversely resolved or determined, would have a Material
Adverse Effect on the Purchaser.  There is no reasonable basis for any claim or
action that, based upon the likelihood of its being asserted and its success if
asserted, would have a Material Adverse Effect on the Purchaser.

--------------------------------------------------------------------------------

- 29 -
4.10            Compliance

(a) To the best knowledge of the Purchaser, the Purchaser is in compliance with,
is not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
Applicable Laws related to the business or operations of the Purchaser.

(b) To the best knowledge of the Purchaser, the Purchaser is not subject to any
judgment, Order or decree entered in any lawsuit or Proceeding applicable to its
business and operations that would have a Material Adverse Effect on the
Purchaser.

(c) The Purchaser has duly filed all reports and returns required to be filed by
it with Governmental Bodies and has obtained all governmental permits and other
governmental consents, except as may be required after the Execution Date.  All
of such permits and consents are in full force and effect, and no Proceedings
for the suspension or cancellation of any of them, and no investigation relating
to any of them, is pending or to the best knowledge of the Purchaser,
threatened, and none of them will be affected in a material adverse manner by
the consummation of the Transaction.

4.11            Filings, Consents and Approvals
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Purchaser of the transactions contemplated
herein or to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.
4.12            SEC Filings
The Purchaser has furnished or made available to the Shareholders a true and
complete copy of each report, schedule and registration statement filed by the
Purchaser with the SEC (collectively, and as such documents have since the time
of their filing been amended, the "Purchaser SEC Documents"). As of their
respective dates, the Purchaser SEC Documents were timely filed and complied in
all material respects with the requirements of the Exchange Act, and the rules
and regulations of the SEC thereunder applicable to such Purchaser SEC
Documents.  The Purchaser SEC Documents constitute all of the documents and
reports that the Purchaser was required to file with the SEC and the rules and
regulations promulgated thereunder by the SEC.  As of the time it was filed with
the SEC (or, if amended or suspended, by a filing prior to the Execution Date,
then on the date of such filing) none of the Purchaser SEC Documents contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The SEC has not initiated any inquiry, investigation or Proceeding
in respect of the Purchaser and the Purchaser is not aware of any event and does
not have any information which would result in the SEC initiating an inquiry,
investigation or Proceeding or otherwise affect the registration of the
securities of the Purchaser.

--------------------------------------------------------------------------------

- 30 -
4.13            Financial Representations
Included with the Purchaser SEC Documents are true, correct, and complete copies
of the Purchaser Financial Statements.  The Purchaser Financial Statements:

(a) are in accordance with the books and records of the Purchaser;

(b) present fairly the financial condition of the Purchaser as of the respective
dates indicated and the results of operations for such periods; and

(c) have been prepared in accordance with GAAP.

The Purchaser has not received any advice or notification from its independent
certified public accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues, or expenses.  The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser.  The Purchaser has not
engaged in any transaction, maintained any bank account, or used any funds of
the Purchaser, except for transactions, bank accounts and funds which have been
and are reflected in the normally maintained books and records of the Purchaser.
4.14            Absence of Undisclosed Liabilities
The Purchaser has no material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, other than:
(a) as set out in the Purchaser Financial Statements; (b) payments contemplated
by this Agreement to be made by the Purchaser at Closing; and (c) reasonable
accounting and legal fees of the Purchaser incurred in connection with the
Transaction.
4.15            Tax Matters

(a) As of the Execution Date:

(i) the Purchaser has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the Execution Date, taking into
account any extensions of the filing deadlines which have been validly granted
to it, and

(ii) all such returns are true and correct in all material respects.

(b) The Purchaser has paid all Taxes that have become or are due with respect to
any period ended on or prior to the Execution Date and has established an
adequate reserve therefore on its balance sheets for those Taxes not yet due and
payable, except for any Taxes the non-payment of which will not have a Material
Adverse Effect on the Purchaser.

(c) The Purchaser is not presently under and has not received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the Execution Date.

--------------------------------------------------------------------------------

- 31 -

(d) All Taxes required to be withheld on or prior to the Execution Date from
Employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the Execution Date, have been deposited with the appropriate
Governmental Body.

(e) To the best knowledge of the Purchaser, the Purchaser Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Purchaser for the accounting period ended on the Purchaser
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Purchaser
Accounting Date or for which the Purchaser is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Purchaser Financial Statements.

4.16            Absence of Changes
Since the Purchaser Accounting Date, except as disclosed in the Purchaser
Disclosure Statement or the Purchaser SEC Documents and except as contemplated
in this Agreement, the Purchaser has not:

(a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
Lien, or paid any Liabilities, other than in the ordinary course of business
consistent with past practice, or failed to pay or discharge when due any
Liabilities of which the failure to pay or discharge has caused or will cause
any Material Adverse Effect to it or any of its assets or properties;

(b) sold, encumbered, assigned or transferred any material fixed assets or
properties;

(c) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of the Purchaser to any Lien of any nature whatsoever;

(d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of any securities of the Purchaser or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
acquire any securities of the Purchaser;

--------------------------------------------------------------------------------

- 32 -

(f) suffered any damage, destruction or loss, whether or not covered by
insurance, that has had a Material Adverse Effect on its business, operations,
assets, properties or prospects;

(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

(h) received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have a Material Adverse Effect on its
business, operations, assets, properties or prospects;

(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its Employees or made any
increase in, or any addition to, other benefits to which any of its Employees
may be entitled;

(k) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

(l) agreed, whether in writing or orally, to do any of the foregoing.

4.17            Absence of Certain Changes or Events
Since the Purchaser Accounting Date, except as and to the extent disclosed in
the Purchaser SEC Documents, there has not been:

(a) a Material Adverse Effect with respect to the Purchaser; or

(b) any material change by the Purchaser in its accounting methods, principles
or practices.

4.18            Personal Property
There are no material equipment, furniture, fixtures or other tangible personal
property and assets owned or leased by the Purchaser, except as disclosed in the
Purchaser SEC Documents.  The Purchaser possesses, and has good and marketable
title to all property necessary for the continued operation of the business of
the Purchaser as presently conducted and as represented to the Shareholders. 
All such property is used in the business of the Purchaser.  All such property
is in reasonably good operating condition (normal wear and tear excepted), and
is reasonably fit for the purposes for which such property is presently used. 
All material equipment, furniture, fixtures and other tangible personal property
and assets owned or leased by the Purchaser are owned by the Purchaser free and
clear of all Liens and other adverse claims, except as disclosed in the
Purchaser SEC Documents.

--------------------------------------------------------------------------------

- 33 -
4.19            Employees and Consultants
The Purchaser has no Employees or consultants, other than its current directors
and officers.
4.20            Real Property
The Purchaser does not own, lease or sublease any real property.
4.21            Material Contracts and Transactions
Other than as expressly contemplated by this Agreement, there are no Material
Contracts to which the Purchaser is a party, except as disclosed in the
Purchaser SEC Documents. Each Material Contract to which the Purchaser is a
party is in full force and effect, and there exists no material breach or
violation of or default by the Purchaser under any such Material Contract, or
any event that with notice or the lapse of time, or both, will create a material
breach or violation thereof or default under any such Material Contract by the
Purchaser.  To the best knowledge of the Purchaser, the continuation, validity
and effectiveness of each Material Contract to which the Purchaser is a party
will in no way be affected by the consummation of the Transaction.  There exists
no actual or threatened termination, cancellation or limitation of, or any
amendment, modification or change to, any such Material Contract.
4.22            Certain Transactions
Except as disclosed in the Purchaser SEC Documents, the Purchaser is not a
guarantor or indemnitor of any indebtedness of any Person.
4.23            Listing and Maintenance Requirements
The Purchaser is currently quoted on the OTCQB and has not, in the 12 months
preceding the Execution Date, received any notice from the OTCQB or FINRA to the
effect that the Purchaser's quotation, listing or maintenance on the OTCQB is or
may be terminated or suspended. No securities commission or other regulatory
authority has issued any order preventing or suspending the trading of the
securities of the Purchaser or prohibiting the issuance of the Consideration
Shares to be delivered hereunder, and, to the Purchaser's knowledge, no
Proceedings for such purpose are pending or threatened.
4.24            No Agents
The Purchaser warrants to the Shareholders that no broker, agent or other
intermediary has been engaged by the Purchaser in connection with the
transactions contemplated hereby, and consequently, no commission is payable or
due to a third party from the Purchaser.
4.25            Undisclosed Information

(a) The Purchaser does not have any specific information relating to the
Purchaser which is not generally known or which has not been disclosed to the
Target and which could reasonably be expected to have a Material Adverse Effect
on the Purchaser.

(b) To the Purchaser's knowledge, no representation or warranty of the Purchaser
in this Agreement and no statement in the Purchaser Disclosure Statement omits
to state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

--------------------------------------------------------------------------------

- 34 -
4.26            Other Representations
All statements contained in any certificate or other instrument delivered by or
on behalf of the Purchaser pursuant hereto or in connection with the
transactions contemplated by this Agreement will be deemed to be representations
and warranties by the Purchaser hereunder.
4.27            Survival
The representations and warranties of the Purchaser hereunder will survive for a
period of one (1) year from the Closing Date.
4.28            Reliance
The Purchaser acknowledges and agrees that the Target and the Shareholders have
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that  have been or may be undertaken by
or on behalf of the Target or the  Shareholders, and that no information which
is now known or should be known or which may hereafter become known by the
Target or the Shareholders or their respective professional advisers, on the
Closing Date, will limit or extinguish the right to indemnification hereunder.
ARTICLE 5
CLOSING
5.1            Closing Date and Location
The transactions contemplated by this Agreement will be completed at 10:00 a.m.
(Pacific Time) on the Closing Date, at such other location and time as is
mutually agreed to by the Purchaser and the Shareholders.  Notwithstanding the
location of the Closing, each Party agrees that the Closing may be completed by
the exchange of undertakings between the respective legal counsel for the
Purchaser and the Shareholders, provided such undertakings are satisfactory to
each Party's respective legal counsel.
5.2            Target and Shareholders Closing Documents
On the Closing Date, the Target and the Shareholders will deliver, or cause to
be delivered, to the Purchaser the documents set forth in Section 6.1 and such
other documents as the Purchaser may reasonably require to effect the
transactions contemplated hereby.
5.3            Purchaser Closing Documents
On the Closing Date, the Purchaser will deliver, or cause to be delivered, to
the Target the documents set forth in Section 7.1 and such other documents as
the Target may reasonably require to effect the transactions contemplated
hereby.

--------------------------------------------------------------------------------

- 35 -
ARTICLE 6
PURCHASER'S CONDITIONS PRECEDENT
6.1            Purchaser's Conditions
The obligation of the Purchaser to complete the transactions contemplated by
this Agreement will be subject to the satisfaction of, or compliance with, at or
before the Closing Date, the conditions precedent set forth below.  The Closing
will be deemed to mean a waiver of all conditions to Closing.  These conditions
precedent are for the benefit of the Purchaser and may be waived by the
Purchaser in its sole discretion:

(a) the representations and warranties of the Target and the Shareholders set
forth in this Agreement will be true, correct and complete in all material
respects as of the Closing Date and with the same effect as if made at and as of
the Closing Date;

(b) the Target and the Shareholders will have performed and complied with all of
their respective material obligations, covenants and agreements required
hereunder;

(c) the Purchaser will have reviewed and approved all materials in the
possession and control of the Target and the Shareholders which are germane to
the decision of the Purchaser to proceed with the Transaction;

(d) this Agreement, the Transaction Documents and all other documents necessary
or reasonably required to consummate the transactions contemplated hereby, all
in form and substance reasonably satisfactory to the Purchaser, will have been
executed and delivered to the Purchaser;

(e) the Purchaser will be satisfied that its due diligence, analysis and other
customary examinations that it has performed regarding the financial position of
and the business of the Target are consistent, in all material respects, with
the representations and warranties of the Target and the Shareholders set forth
in this Agreement;

(f) no injunction or restraining order of any court or administrative tribunal
of competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or Proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement;

(g) no claim will have been asserted or made that any Person (other than the
Purchaser or the Shareholders) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any of the Target
Shares, or any other voting, equity, or ownership interest in, the Target, or
(other than the Shareholders) is entitled to all or any portion of the
Consideration Shares;

--------------------------------------------------------------------------------

- 36 -

(h) no Material Adverse Effect will have occurred with respect to the Business
or the Target Shares;

(i) all consents, renunciations, authorizations or approvals, including
anti-trust clearance to the extent applicable, of all Governmental Parties and
any other Persons which, in the Purchaser's reasonable opinion must be obtained
prior to the Closing in order to give effect to the purchase of the Target
Shares and the other transactions contemplated herein, will have been obtained
to the Purchaser's satisfaction or in accordance with the relevant agreements,
covenants or Applicable Law;

(j) on the Closing Date, the Target's total Liabilities will not exceed
$1,500,000 (including the Liabilities related to any asset acquisitions the
Target may enter into prior to the Closing); and

(k) the Purchaser will have received from the Target, the following closing
documentation:

(i) a certified copy of resolutions of the directors of the Target approving the
entry into and the Closing of this Agreement, authorizing the transfer of the
Target Shares to the Purchaser, the registration of the Target Shares in the
name of the Purchaser, the issue of one or more share certificates representing
the Target Shares registered in the name of the Purchaser and all other matters
contemplated by this Agreement;

(ii) a certificate executed by an officer of the Target certifying that: (A) the
representations and warranties of the Target set forth in this Agreement are
true and correct in all material respects as at the Closing Date, (B) the Target
has performed and complied with all of its material obligations, covenants and
agreements required hereunder, and (C) all conditions precedent of the Target
for completion of the transactions contemplated herein have been satisfied or
waived;

(iii) a copy of the Target Financial Statements from the Target, and the
Purchaser and its accountants will be reasonably satisfied with their review of
the Target Financial Statements;

(iv) from each Shareholder, a duly executed Certificate;

(v) duly executed consents to act from all nominees of the Target to: (A) the
Purchaser Board, and (B) all officer positions of the Purchaser;

(vi) a certified copy of the central securities register of the Target
evidencing the Purchaser as the sole registered owner of the Target Shares;

(vii) all such instruments of transfer, duly executed, which in the opinion of
the Purchaser acting reasonably are necessary to effect and evidence the
transfer of the Target Shares to the Purchaser free and clear of all Liens; and

(viii) the corporate minute books and all other books and records of the Target.

--------------------------------------------------------------------------------

- 37 -
6.2            Waiver/Survival
The conditions set forth in this Article 6 are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing in whole or in part on
or before the Closing. Notwithstanding any such waiver, the completion of the
transactions contemplated by this Agreement will not prejudice or affect in any
way the rights of the Purchaser in respect of the warranties and representations
of the Target, Shareholder and the Shareholders in this Agreement, and the
representations and warranties of the Target, Shareholder and the Shareholders
in this Agreement will survive the Closing and issuance of the Consideration
Shares for the applicable period set out in Section 3.24.
6.3            Covenant of the Target and the Shareholders
The Target and the Shareholders covenant to deliver all of the closing
documentation set out in Section 6.1.
ARTICLE 7
TARGET'S CONDITIONS PRECEDENT
7.1            Target's Conditions
The obligation of the Target to complete the transactions contemplated by this
Agreement will be subject to the satisfaction of, or compliance with, at or
before the Closing Date, of the conditions precedent set forth below. The
Closing will be deemed to mean a waiver of all conditions to Closing.  These
conditions precedent are for the benefit of the Target and may be waived by the
Target in its discretion:

(a) the representations and warranties of the Purchaser set forth in this
Agreement will be true, correct and complete in all respects as of the Closing
Date and with the same effect as if made at and as of Closing;

(b) the Purchaser will have performed and complied with all of the obligations,
covenants and agreements to be performed and complied with by it hereunder;

(c) this Agreement, the Transaction Documents and all other documents necessary
or reasonably required to consummate the transactions contemplated hereby, all
in form and substance satisfactory to the Target will have been executed and
delivered to the Target;

(d) the Target and its accountants will be reasonably satisfied with their
review of the Purchaser Financial Statements;

(e) no injunction or restraining order of any court or administrative tribunal
of competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement;

--------------------------------------------------------------------------------

- 38 -

(f) no Material Adverse Effect will have occurred with respect to the business
of the Purchaser;

(g) all consents, renunciations, authorizations or approvals, including
anti-trust clearance to the extent applicable, of all Governmental Parties and
any other Persons which, in the Target's reasonable opinion must be obtained
prior to the Closing in order to give effect to the transactions contemplated
herein, will have been obtained to the Target's satisfaction or in accordance
with the relevant agreements, covenants or Applicable Law;

(h) the Target Private Placement will have been completed

(i) the Purchaser will have no more than 60,000,000 Purchaser Shares outstanding
as of the Closing Date, including the Consideration Shares, the Purchaser Shares
to be issued in connection with the Target Private Placement (and any commission
related thereto) and the Purchaser Shares to be issued in connection with the
conversion of the Target Noteholder Notes;

(j) the Purchaser will have caused the cancellation of all pre-existing options,
warrants and deferred compensation agreement to which the Target or the
Shareholders are not a party, including any agreements to cause the future
issuance of any Target Shares, options and/or warrants;

(k) the Purchaser's Liabilities, determined in accordance with GAAP, will not
exceed $5,000 (excluding any Liabilities incurred by the Purchaser in connection
with the Transaction);

(l) the acquisition contemplated hereunder will occur in a tax free manner
pursuant to Section 368 of the Code; and

(m) the Target will have received from the Purchaser, the following closing
documentation:

(i) a certified copy of resolutions of the directors of the Purchaser approving
the entry into and Closing of this Agreement, authorizing the issuance of the
Consideration Shares, the approval of the Stock Option Plan and the stock option
agreements contemplated hereunder, the appointment of nominee directors and
executive officers as directed by the Target, the issuance of securities and the
closing of the Target Private Placement, the approval of the Transaction
Documents and all other matters contemplated by this Agreement;

(ii) a certificate executed by an officer of the Purchaser certifying that the
representations and warranties of the Purchaser set forth in this Agreement are
true and correct in all material respects as at the Closing Date; and

(iii) share certificates in the name of the Shareholders evidencing ownership of
the Consideration Shares.

--------------------------------------------------------------------------------

- 39 -
7.2            Waiver/Survival
The conditions set forth in this Article 7 are for the exclusive benefit of the
Target and may be waived by the Target in writing in whole or in part on or
before the Closing. Notwithstanding any such waiver, completion of the
transactions contemplated by this Agreement by the Target and the Shareholders
will not prejudice or affect in any way the rights of the Target and the
Shareholders in respect of the warranties and representations of the Purchaser
set forth in this Agreement, and the representations and warranties of the
Purchaser in this Agreement will survive the Closing and issuance of the
Consideration Shares for the applicable period set out in Section 4.27.
7.3            Covenant of the Purchaser
The Purchaser covenants to deliver all of the closing documentation set out in
Section 7.1.
ARTICLE 8
CONDUCT OF BUSINESS PRIOR TO CLOSING
8.1            Conduct of Target
Except as otherwise contemplated or permitted by this Agreement, or as set forth
in the Target Disclosure Statement, during the period from the Execution Date to
the Closing Date, the Target will do the following:

(a) conduct the Business in the ordinary and usual course and in a continuous
fashion and will not, without the prior written consent of the Purchaser:

(i) enter into any transaction which would constitute a breach of the Target's
or the Shareholder's representations, warranties or agreements contained herein,

(ii) increase the salaries or other compensation of, or make any advance
(excluding advances for ordinary and necessary business expenses) or loan to,
any of its Employees or make any increase in, or any addition to, other benefits
to which any of its Employees may be entitled,

(iii) create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgaged or pledged by the Target or a third party, and will not subject any of
the material assets or properties of the Target to any mortgage, lien, pledge,
security interest, conditional sales contract or other Lien related to any such
indebtedness for money borrowed,

--------------------------------------------------------------------------------

- 40 -

(iv) declare, set aside or pay any dividend or make or agree to make any other
distribution or payment in respect of the Target Shares or redeem, repurchase or
otherwise acquire or agree to redeem, purchase or acquire any of the Target
Shares or other equity securities of the Target, or

(v) pay any amount (other than salaries in the ordinary course of business) to
any Related Party of the Target or the Shareholders;

(b) comply with all laws affecting the operation of the Business and pay all
required Taxes;

(c) not take any action or omit to take any action which would, or would
reasonably be expected to, result in a breach of or render untrue any
representation, warranty, covenant or other obligation of the Target or the
Shareholders contained herein;

(d) use commercially reasonable efforts to preserve intact the Business and the
assets, operations and affairs of the Target and carry on the Business and the
affairs of the Target substantially as currently conducted, and use commercially
reasonable efforts to promote and preserve for the Purchaser the goodwill of
suppliers, customers and others having business relations with the Target;

(e) take all necessary actions, steps and proceedings that are necessary to
approve or authorize, or to validly and effectively undertake, the execution and
delivery of this Agreement and the completion of the transactions contemplated
by this Agreement;

(f) otherwise respond reasonably promptly to reasonable requests from the
Purchaser for information concerning the status of the Business, operations, and
finances of the Target; and

(g) comply with the provisions of Article 9 of this Agreement.

8.2            Conduct of Purchaser
Except as otherwise contemplated or permitted by this Agreement, or as set forth
in the Purchaser Disclosure Statement, during the period from the Execution Date
to the Closing Date, the Purchaser will do the following:

(a) conduct the Business in the ordinary and usual course and in a continuous
fashion and will not, without the prior written consent of the Target:

(i) enter into any transaction which would constitute a breach of the
Purchaser's representations, warranties or agreements contained herein,

(ii) increase the salaries or other compensation of, or make any advance
(excluding advances for ordinary and necessary business expenses) or loan to,
any of its Employees or make any increase in, or any addition to, other benefits
to which any of its Employees may be entitled,

--------------------------------------------------------------------------------

- 41 -

(iii) create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgaged or pledged by the Purchaser or a third party, and will not subject any
of the material assets or properties of the Purchaser to any mortgage, lien,
pledge, security interest, conditional sales contract or other Lien related to
any such indebtedness for money borrowed,

(iv) except as otherwise provided for herein, declare, set aside or pay any
dividend or make or agree to make any other distribution or payment in respect
of the Purchaser Shares or redeem, repurchase or otherwise acquire or agree to
redeem, purchase or acquire any of the Purchaser Shares or other equity
securities of the Purchaser, or

(v) pay any amount (other than salaries in the ordinary course of business) to
any Related Party of the Purchaser;

(b) comply with all laws affecting the operation of the business of the
Purchaser and pay all required Taxes;

(c) not take any action or omit to take any action which would, or would
reasonably be expected to, result in a breach of or render untrue any
representation, warranty, covenant or other obligation of the Purchaser
contained herein;

(d) use commercially reasonable efforts to preserve intact the business, assets,
operations and affairs of the Purchaser and carry on the business and affairs of
the Purchaser substantially as currently conducted, and use commercially
reasonable efforts to promote and preserve for the Target the goodwill of
suppliers, customers and others having business relations with the Purchaser;

(e) take all necessary actions, steps and proceedings that are necessary to
approve or authorize, or to validly and effectively undertake, the execution and
delivery of this Agreement and the completion of the transactions contemplated
by this Agreement;

(f) otherwise respond reasonably promptly to reasonable requests from the
Purchaser for information concerning the status of the business, operations and
finances of the Purchaser; and

(g) comply with the provisions of Article 9 of this Agreement.

--------------------------------------------------------------------------------

- 42 -
ARTICLE 9
ADDITIONAL COVENANTS OF THE PARTIES
9.1            Purchaser Board
On or prior to the Closing Date, the current directors of the Purchaser will
adopt resolutions appointing one nominee of the Purchaser and as many nominees
of the Target as may be determined by the Target and agreed to by the Purchaser,
to the Purchaser Board, and accepting the resignations of all of the current
directors of the Purchaser, other than the Purchaser nominee, which appointments
and resignations will be effective on the Closing, subject to compliance with
Rule 14f-1 promulgated under the Exchange Act.
9.2            Officers of the Purchaser
On or prior to the Closing Date, the Purchaser Board will adopt resolutions
accepting the resignations of all officers of the Purchaser and appointing
nominees of the Target to all officer positions, which resignations and
appointments will be effective on Closing.
9.3            Target Financial Statements
On or prior to the Closing Date, the Target will have delivered the Target
Financial Statements to the Purchaser.
9.4            Stock Option Plan
On or prior to the Closing Date, the Purchaser will adopt the Stock Option Plan.
9.5            Pre-Split Purchaser Share Cancellation
The Purchaser will cause the surrender for cancellation to the treasury of the
Purchaser of such number of Pre-Split Purchaser Shares (the "Pre-Split Purchaser
Share Cancellation") such that there will be no more than 60,000,000 Purchaser
Shares outstanding as of the Closing Date, including the Consideration Shares,
the Purchaser Shares to be issued in connection with the Target Private
Placement (and any commission related thereto) and the Purchaser Shares to be
issued in connection with the conversion of the Target Noteholder Notes.
9.6            Purchaser Stock Split
Prior to the Closing, the Purchaser will effect the Purchaser Stock Split.
9.7            Target Private Placement
On or prior to the Closing Date, the Target will complete the Target Private
Placement for gross proceeds of not less than $4,500,000.
9.8            Target Stock Split
Prior to the Closing, the Target will effect the Target Stock Split.

--------------------------------------------------------------------------------

- 43 -
9.9            Notification of Financial Liabilities
The Shareholders and the Target will immediately notify the Purchaser in
accordance with Section 13.4 hereof, if the Target receives any advice or
notification from its independent certified public accountants that the Target
has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of the
Target, any properties, assets, Liabilities, revenues, or expenses.
9.10            Consents
The Parties covenant and agree that they will use commercially reasonable
efforts to obtain the consents, renunciations and approvals of third parties
which are necessary to the completion of the transactions contemplated by this
Agreement, provided that such consents, renunciations or approvals may be
validly given by such third parties in accordance with relevant agreements,
covenants or Applicable Law.
9.11            Access for Investigation

(a) Between the Execution Date and the Closing Date, the Target will:

(i) afford the Purchaser, the Purchaser's solicitors and the Purchaser's
representatives, advisors, prospective investors and their representatives
(collectively, the "Purchaser's Advisors") full and free access to the Target's
personnel, properties, contracts, books and records, and other documents and
data, in each case during normal business hours, upon a reasonable number of
occasions, upon reasonable notice and in a manner calculated to minimize
disruption of the Business;

(ii) furnish the Purchaser and the Purchaser's Advisors with copies of all such
contracts, books and records, and other existing documents and data, as the
Purchaser may reasonably request; and

(iii) furnish the Purchaser and the Purchaser's Advisors with such additional
financial, operating, and other data and information, as the Purchaser may
reasonably request.

(b) Between the Execution Date and the Closing Date, the Purchaser will:

(i) afford the Target, and its respective representatives, legal and advisors
and prospective lenders and their representatives (collectively, the "Target's
Advisors") full and free access to the Purchaser's personnel, properties,
contracts, books and records, and other documents and data, in each case during
normal business hours, upon a reasonable number of occasions, upon reasonable
notice and in a manner calculated to minimize disruption of the Purchaser's
business;

--------------------------------------------------------------------------------

- 44 -

(ii) furnish the Target and the Target's Advisors with copies of all such
contracts, books and records, and other existing documents and data, as the
Target may reasonably request; and

(iii) furnish the Target and the Target's Advisors with such additional
financial, operating, and other data and information, as the Target may
reasonably request.

9.12            Required Approvals

(a) As promptly as practicable after the Execution Date, the Target will make
all filings required by Legal Requirements to be made by it in order to
consummate the transactions contemplated herein. Between the Execution Date and
the Closing Date, the Target and the Shareholders will cooperate with the
Purchaser with respect to all filings that the Purchaser elects to make or is
required by Legal Requirements to make in connection with the transactions
contemplated herein.

(b) As promptly as practicable after the Execution Date, the Purchaser will make
all filings required by Legal Requirements to be made by it in order to
consummate the transactions contemplated herein. The Purchaser will: (i) provide
the Shareholders with copies of all correspondence with Governmental Bodies
relating to such Legal Requirements, (ii) allow the Target and Shareholders to
participate on all discussions or meetings (whether in person or via phone or
other technology) with Governmental Bodies relating to such Legal Requirements,
and (iii) provide the Target and the Shareholders with reasonable notice of each
of the foregoing, and a reasonable opportunity to participate in the process
where appropriate.

9.13            Notification

(a) Between the Execution Date and the Closing, each of the Parties will
promptly notify the others in writing if any such Party becomes aware of any
fact or condition that causes or constitutes a breach of any of the
representations and warranties set forth herein, or if such Party becomes aware
of the occurrence of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. During the same
period, each Party will promptly notify the others of the occurrence of any
breach of any covenant set forth herein or of the occurrence of any event that
may make the satisfaction of the conditions set forth herein impossible or
unlikely.

(b) No Party may elect not to complete the transactions contemplated hereby, or
exercise any termination right arising therefrom, unless forthwith, and in any
event prior to the Closing, the Party intending to rely thereon has delivered a
written notice to the other Parties specifying, in reasonable detail, all
breaches of covenants, representations and warranties or other matters which the
Party delivering such notice is asserting as the basis for the termination
right.

(c) The Target and each of the Shareholders agree that any notice provided by
the Purchaser to the Target under any provision of this Agreement will be deemed
to also constitute notice to each of the Shareholders.

--------------------------------------------------------------------------------

- 45 -
9.14            Best Efforts
Between the Execution Date and the Closing Date, the Parties will use their
reasonable best efforts to cause the conditions contained in this Agreement to
be satisfied.
9.15            Disclosure of Confidential Information

(a) Until the Closing Date and, if this Agreement is terminated without
consummation of the transactions contemplated herein, then after such
termination, the Purchaser, the Target and each of the Shareholders will
maintain in confidence, will cause their respective Employees, agents, and
advisors to maintain in confidence, and will not use to the detriment of another
Party or divulge to any third parties, other than their respective legal and
financial advisors, auditors, representatives and any other Governmental Bodies
having jurisdiction, any confidential written, oral, or other information
obtained during the course of the investigations in connection with this
Agreement or the transactions contemplated herein, unless:

(i) such information is already known to such Party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of such Party;

(ii) the use of such information is necessary or appropriate pursuant to the
rules of any stock exchange or in making any filing or obtaining any consent or
approval required for the consummation of the transactions contemplated herein;
or

(iii) the furnishing or use of such information is required by or necessary or
appropriate in connection with legal proceedings.

9.16            Public Notices
The Parties agree that they will not release or issue any reports or statements
or make any public announcements relating to this Agreement or the transactions
contemplated herein without the prior written consent of the other Party, except
as may be required upon written advice of counsel to comply with Applicable Laws
or regulatory requirements after consulting with the other Parties and seeking
their reasonable consent to such announcement. Notwithstanding the foregoing,
the Shareholders agree that any consent of the Target with respect to any public
announcements by the Purchaser will be deemed to also be the consent of the
Shareholders in connection with any such public announcement.

--------------------------------------------------------------------------------

- 46 -
9.17            Non-Solicitation

(a) Except as provided for herein, the Target shall not, directly or indirectly,
through any Employee, representative (including any financial or other advisor)
or agent of the Target (collectively, the "Representatives"): (i) make, solicit,
assist, initiate, encourage or otherwise facilitate the initiation of any
inquiries or proposals regarding an Acquisition Proposal; (ii) participate in
any discussions or negotiations with any Person (other than the Purchaser or any
of its Affiliates) regarding an Acquisition Proposal, provided, however, that
the Target may communicate with any Person making an Acquisition Proposal for
the purpose of advising such Person that the Acquisition Proposal could not
reasonably be expected to result in a Superior Proposal; (iii) approve, accept,
endorse or recommend, or propose publicly to accept, approve, endorse or
recommend, any Acquisition Proposal, or (iv) accept or enter into or publicly
propose to accept or enter into, any letter of intent, agreement in principle,
agreement, understanding, undertaking or arrangement or other contract in
respect of an Acquisition Proposal.

(b) The Target shall, and shall cause its Representatives to, immediately cease
and cause to be terminated any solicitation, encouragement, discussion or
negotiation with any Persons conducted heretofore by it or any Representatives
with respect to any Acquisition Proposal, and, in connection therewith, the
Target will discontinue access to any of its confidential information, and not
establish or allow access to any of its confidential information, or any data
room, virtual or otherwise, and shall as soon as possible request, to the extent
that it is entitled to do so, and exercise all rights it has to require, the
return or destruction of all confidential information regarding the Target
previously provided to any such Person or any other Person and will request, and
exercise all rights it has to require, the destruction of all material including
or incorporating or otherwise reflecting any material confidential information
regarding the Target.

(c) Notwithstanding Sections 9.17(a) and 9.17(b) and any other provision of this
Agreement, if at any time following the Execution Date and prior to the Closing,
the Target receives a bona fide written Acquisition Proposal that did not result
from a breach of Section 9.17 or an Acquisition Proposal is made to the
Shareholders and (i) the Target Board determines in good faith, after
consultation with the Target's financial advisors and outside counsel, that such
Acquisition Proposal constitutes or, if consummated in accordance with its
terms, could reasonably be expected to be a Superior Proposal and (ii) in the
opinion of the Target Board, acting in the good faith judgment of the Target
Board, after consultation with outside legal counsel, failure to take such
action would be inconsistent with the Target Board's exercise of its fiduciary
duties, then the Target may, in response to a request made by the Party making
or proposing to make such Acquisition Proposal and provided it is in compliance
with Sections 9.17(b) and 9.17(d):

--------------------------------------------------------------------------------

- 47 -

(i) furnish information with respect to the Target to the Person making such
Acquisition Proposal; or

(ii) enter into, participate, facilitate and maintain discussions or
negotiations with, and otherwise cooperate with or assist, the Person making
such Acquisition Proposal;

provided that the Target shall not, and shall not allow its Representatives to,
disclose any non-public information to such person: (i) if such non-public
information has not been previously provided to, or is not concurrently provided
to the Purchaser; and (ii) without entering into a confidentiality and
standstill agreement with such Person.

(d) In the event the Target receives an Acquisition Proposal or any proposal or
inquiry that could lead to an Acquisition Proposal, it shall promptly notify the
Purchaser, at first orally and then in writing within 24 hours, of the material
terms and conditions thereof, and the identity of the Person or Persons making
the Acquisition Proposal, and shall provide the Purchaser with a copy of any
such proposal, inquiry, offer or request, a copy of any agreement entered into
in accordance with Section 9.17(c) hereof and a copy of any other agreements
which relate to the Acquisition Proposal to which it has access, or any
amendment to any of the foregoing. The Target shall thereafter also provide such
other details of such proposal, inquiry, offer or request, or any amendment to
any of the foregoing, information regarding the value in financial terms that
the Target Board has in consultation with its financial advisor determined
should be ascribed to any non-cash consideration offered under the Acquisition
Proposal, and such other information as the Purchaser may reasonably request and
shall keep the Purchaser fully informed as to the status, including any changes
to the material terms, of such proposal, inquiry, offer or request, or any
amendment to any of the foregoing, and shall respond promptly to all inquiries
from the Purchaser with respect thereto.

(e) The Target covenants that it will not accept, approve, endorse, recommend or
enter into any agreement, understanding or arrangement in respect of an
Acquisition Proposal (other than a confidentiality and standstill agreement
permitted by Section 9.17(c)) unless:

(i) the Target Board concludes in good faith that the Acquisition Proposal
constitutes a Superior Proposal;

(ii) the Target has complied with the provisions of Section 9.18;

(iii) the Acquisition Proposal did not result from a breach of this Section
9.17;

(iv) the Target pays the Fee as and when payable pursuant to Section 9.19 and
complies with the procedures set out in Article 11.

(f) Nothing contained in this Agreement shall prohibit the Target Board from
taking any action or from making any disclosure to any of its securityholders
prior to the Closing if, in the good faith judgment of the Target Board, after
consultation with outside legal counsel, failure to take such action or make
such disclosure would be inconsistent with the Target Board's exercise of its
fiduciary duties or such action or disclosure is otherwise required under
Applicable Law.

--------------------------------------------------------------------------------

- 48 -
9.18            Right to Match

(a) The Target covenants that it will not accept, approve, endorse, recommend or
enter into any agreement, understanding or arrangement in respect of a Superior
Proposal (other than a confidentiality and standstill agreement permitted by
Section 9.17(c)) as contemplated in Section 9.17(e) unless:

(i) the Target has complied with its obligations under Section 9.17 and has
provided the Purchaser with a copy of the Superior Proposal and all related
documentation described in Section 9.17(d); and

(ii) a period (the "Response Period") of five (5) Business Days has elapsed from
the date that is the later of: (A) the date on which the Purchaser receives
written notice from the Target Board that it has determined, subject only to
compliance with this Section 9.18, to accept, approve, endorse, recommend or
enter into a binding agreement to proceed with such Superior Proposal; and (B)
the date the Purchaser receives a copy of the Superior Proposal and all related
documents described in Section 9.17(d).

(b) During the Response Period, the Purchaser will have the right, but not the
obligation, to offer to amend this Agreement, including modification of the
consideration to be issued or paid to the Shareholders.  The Target Board shall
cooperate with the Purchaser with respect to the Superior Proposal, including by
negotiating in good faith with the Purchaser, and shall review any such offer by
the Purchaser to amend this Agreement to determine whether the Superior Proposal
to which the Purchaser is responding would continue to be a Superior Proposal
when assessed against the written proposal of the Purchaser.  If the Target
Board determines that the Superior Proposal no longer constitutes a Superior
Proposal, when assessed against the written proposal of the Purchaser, the
Target shall enter into an amendment to this Agreement with the Purchaser
incorporating the amendments to this Agreement as set out in the written
proposal.  If the Target Board determines that the Superior Proposal continues
to be a Superior Proposal, it may recommend that the Shareholders accept such
Superior Proposal; provided that it is in compliance with the conditions set out
in Section 9.17(e), including by terminating this Agreement and paying the Fee
pursuant to Section 11.1(g) in order to accept or enter into an agreement,
understanding or arrangement to proceed with the Superior Proposal.

(c) Each successive amendment to any Acquisition Proposal that results in an
increase in, or modification of, the consideration (or value of such
consideration) to be received by the Shareholders shall constitute a new
Acquisition Proposal for the purposes of this Section 9.18 and the Purchaser
shall be afforded a new Response Period and the rights afforded in Section
9.18(b) in respect of each such Acquisition Proposal.

--------------------------------------------------------------------------------

- 49 -

(d) The Target shall ensure that its Employees and any Representatives are aware
of the provisions of Section 9.17 and this Section 9.18 and the Target shall be
responsible for any breach of Section 9.17 or this Section 9.18 by its Employees
and Representatives.

9.19            Termination Fee

(a) If any of the following events occur, then the Target shall, within two (2)
Business Days of any termination, pay the Purchaser in full (by payment by wire
transfer of immediately available funds) a termination fee of $250,000 (the
"Fee"):

(i) the termination by the Purchaser pursuant to Section 11.1(b) or 11.1(f);

(ii) the termination by the Target pursuant to Section 11.1(g); or

(iii) by the Purchaser pursuant to Section 11.1(e) if prior to the earlier of
the termination of this Agreement, a bona fide Acquisition Proposal, or the
intention to make an Acquisition Proposal, with respect to the Target shall have
been made to the Target or publicly announced by any person (other than the
Purchaser or any of its Affiliates) and within six months following the date of
such termination:

A. the announced Acquisition Proposal is consummated by the Target; or

B. the Target enters into a definitive agreement in respect of, or the Target
Board approves or recommends, the announced Acquisition Proposal which is
subsequently consummated at any time thereafter;

provided that, for the purposes of this Section 9.19(a)(iii), all references to
"20%" in the definition of "Acquisition Proposal" shall be deemed to be
references to "50%".

(b) Nothing in this Section 9.19 shall relieve or have the effect of relieving
the Target in any way from liability for damages incurred or suffered by the
Purchaser as a result of an intentional or wilful breach of this Agreement.

(c) Nothing in this Section 9.19 shall preclude the Purchaser from seeking
injunctive relief to restrain any breach or threatened breach of the covenants
or agreements set forth in this Agreement or otherwise to obtain specific
performance of any such covenants or agreements, without the necessity of
posting bond or security in connection therewith.

--------------------------------------------------------------------------------

- 50 -
ARTICLE 10
POST-CLOSING COVENANTS
10.1            Purchaser Name Change
In connection with the Closing, immediately following the Closing Date or
earlier if determined appropriate by the Purchaser, the Purchaser will effect a
name change with the Secretary of State of the State of Nevada to change its
name from "Global Design Systems, Inc." to "bBooth, Inc." or such other name as
may be determined by the Purchaser Board in accordance with Applicable Laws.
10.2            Articles of Exchange
On the Closing Date, the Purchaser will file Articles of Exchange with the
Secretary of State of the State of Nevada to evidence the completion of the
Transaction, if required under Applicable Laws.
10.3            Directors and Officers Insurance
On the Closing Date, or as soon as commercially reasonable thereafter, the
Purchaser will use its commercially reasonable best efforts apply for and obtain
directors and officers insurance.
ARTICLE 11
TERMINATION
11.1            Termination
This Agreement may be terminated at any time prior to the Closing Date by:

(a) mutual agreement of the Purchaser and the Target;

(b) the Purchaser, if there has been a material breach by the Target or a
Shareholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of the Target or a Founding Shareholder that
is not cured, to the reasonable satisfaction of the Purchaser, within ten (10)
Business Days after notice of such breach is given by the Purchaser to the
Target (except that no cure period will be provided for a breach by the Target,
or a Founding Shareholder that, by its nature, cannot be cured);

(c) the Target, if there has been a material breach by the Purchaser of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of the Purchaser that is not cured, to the reasonable
satisfaction of the Target within ten (10) Business Days after notice of such
breach is given by the Target to the Purchaser (except that no cure period will
be provided for a breach by the Purchaser that by its nature cannot be cured),
in which case the Target shall be entitled to liquidated damages from the
Purchaser in the amount of $50,000;

--------------------------------------------------------------------------------

- 51 -

(d) the Purchaser or the Target if any permanent injunction or other order of a
Governmental Body of competent authority preventing the consummation of the
transaction contemplated by this Agreement has become final and non‑appealable;

(e) if the transactions contemplated herein have not been consummated prior to
the Closing Date, unless otherwise extended by the written agreement of the
Parties;

(f) the Purchaser if the Target Board authorizes the Target to enter into a
legally binding agreement relating to a Superior Proposal; or

(g) the Target if the Target Board authorizes the Target, subject to complying
with the terms of this Agreement, to enter into a legally binding agreement with
respect to a Superior Proposal; provided that concurrently with such
termination, the Target pays the Fee pursuant to Section 9.19(a).

11.2            If either the Purchaser or the Target wishes to terminate this
Agreement pursuant to Section 11.1 (other than pursuant to Section 11.1(a)),
such Party shall give written notice of such termination to the other Party.  In
the event of the termination of this Agreement as provided in Section 11.1, this
Agreement will be of no further force or effect, except as otherwise expressly
contemplated hereby and provided that the provisions in Sections 9.15, 9.16,
9.19, 11.2, 13.1, 13.5, 13.6 and 13.7 shall survive any termination hereof; and
provided further that no termination of this Agreement will relieve any Party of
liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations under this Agreement.
ARTICLE 12
INDEMNITIES
12.1            Agreement of the Purchaser to Indemnify
The Purchaser will indemnify, defend, and hold harmless, to the full extent of
the law, the Target from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by the Target by reason of,
resulting from, based upon or arising out of:

(a) the material breach by the Purchaser of any representation or warranty of
the Purchaser contained in or made pursuant to this Agreement or any certificate
or other instrument delivered pursuant to this Agreement; or

(b) the material breach or partial breach by the Purchaser of any covenant or
agreement of the Purchaser made in or pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement.

12.2            Agreement of the Target and the Founding Shareholders to
Indemnify
The Target and the Founding Shareholders will, jointly and severally, indemnify,
defend, and hold harmless, to the full extent of the law, the Purchaser from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by the Purchaser by reason of, resulting from, based
upon or arising out of:

--------------------------------------------------------------------------------

- 52 -

(a) the material breach by the Target and/or a Founding Shareholder of any
representation or warranty of the Target and/or a Founding Shareholder contained
in or made pursuant to this Agreement or any certificate or other instrument
delivered pursuant to this Agreement; or

(b) the material breach or partial breach by the Target and/or a Founding
Shareholder of any covenant or agreement of the Target or a Founding Shareholder
made in or pursuant to this Agreement or any certificate or other instrument
delivered pursuant to this Agreement.

12.3            Third Party Claims

(a) If any third party notifies a party entitled to indemnification under
Section 12.1 or 12.2 (each an "Indemnified Party") with respect to any matter (a
"Third-Party Claim") which may give rise to an indemnity claim against a party
required to indemnify such Indemnified Party under Section 12.1 or 12.2 (each an
"Indemnifying Party"), then the Indemnified Party will promptly give written
notice to Indemnifying Party; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article 12, except to the
extent such delay actually and materially prejudices the Indemnifying Party.

(b) The Indemnifying Party will be entitled to participate in the defense of any
Third-Party Claim that is the subject of a notice given by the Indemnified Party
pursuant to Section 12.3(a).  In addition, the Indemnifying Party will have the
right to defend the Indemnified Party against the Third-Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as: (i)
the Indemnifying Party gives written notice to the Indemnified Party within
fifteen days after the Indemnified Party has given notice of the Third-Party
Claim that the Indemnifying Party elects to assume the defense of such
Third-Party Claim, (ii) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have adequate financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (iii)
if the Indemnifying Party is a party to the Third-Party Claim or, in the
reasonable opinion of the indemnified Party some other actual or potential
conflict of interest exists between the Indemnifying Party and the Indemnified
Party, the Indemnified Party determines in good faith that joint representation
would not be inappropriate, (iv) the Third-Party Claim does not relate to or
otherwise arise in connection with Taxes or any criminal or regulatory
enforcement action, (v) settlement of, an adverse judgment with respect to or
the Indemnifying Party's conduct of the defense of the Third-Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be materially
adverse to the Indemnified Party's reputation or continuing business interests
(including its relationships with current or potential customers, suppliers or
other parties material to the conduct of its business) and (vi) the Indemnifying
Party conducts the defense of the Third-Party Claim actively and diligently. 
The Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third-Party Claim; provided,
however, that the Indemnifying Party will pay the reasonable fees and expenses
of separate co-counsel retained by the Indemnified Party that are incurred prior
to Indemnifying Party's assumption of control of the defense of the Third-Party
Claim.

--------------------------------------------------------------------------------

- 53 -

(c) The Indemnifying Party will not consent to the entry of any judgment or
enter into any compromise or settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement: (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all Liabilities arising or relating to, or
in connection with, the Third-Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
has no effect on any other claims that may be made against the Indemnified
Party.

(d) If the Indemnifying Party does not deliver the notice contemplated by
Section 12.3(b)(i), or the evidence contemplated by Section 12.3(b)(ii), within
fifteen days after the Indemnified Party has given notice of the Third-Party
Claim, or otherwise at any time fails to conduct the defense of the Third-Party
Claim actively and diligently, the Indemnified Party may defend, and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third-Party Claim in any manner it may deem appropriate;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed).  In the event that the Indemnified Party conducts the
defense of the Third-Party Claim pursuant to this Section 12.3(d), the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys' fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Party may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third-Party Claim
to the fullest extent provided in this Article 12.

12.4            Exclusive Remedy
After the Closing, this Article 12 will be the sole and exclusive remedy for any
inaccuracy of any representation and warranty, or breach of any covenant
obligation, made in connection with this Agreement.

--------------------------------------------------------------------------------

- 54 -
ARTICLE 13
GENERAL
13.1            Expenses
All costs and expenses incurred in connection with the preparation of this
Agreement and the transactions contemplated by this Agreement will be paid by
the Party incurring such expenses.
13.2            Indemnifications Not Affected by Investigation
The right to indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, and obligations contained herein will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
13.3            Assignment
No Parties to this Agreement may assign any of their respective rights under
this Agreement without the prior consent of each of the other Parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of each of the Parties, as applicable.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties to this Agreement and their successors and assigns, as applicable.
13.4            Notices
Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by email or other means of
electronic communication capable of producing a printed copy, or sending by
prepaid registered mail, the notice to the following address or number:
If to the Purchaser:
Global System Designs, Inc.
c/o 3250 Oakland Hills Court
Fairfield, CA, USA 94534


Attention:                          James Geiskopf
Telephone:                          (707) 208-6368
Email:                                        jgeiskopf@aol.com

--------------------------------------------------------------------------------

- 55 -
With a copy to:
Clark Wilson LLP
900 – 885 West Georgia Street
Vancouver, BC, Canada, V6C 3H1


Attention:                          Virgil Z. Hlus
Telephone:                          (604) 687-5700
Email:                                        vzh@cwilson.com
If to the Shareholders or to the Target:
bBooth, Inc.
1157 North Highland Avenue
Suite C
Los Angeles, CA, USA 90038


Attention:                          Rory Cutaia
Telephone:                          (855) 250-2300
Email:                                        rory@bbooth.com
With a copy to:
Daniel B. Eng
Weintraub Tobin
1800 – 475 Sansome Street
San Francisco, CA, USA 94111
Telephone:                          (415) 433-1400
Email:                                        Deng@weintraub.com
(or to such other address or number as any Party may specify by notice in
writing to another Party).
Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a Business
Day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.
Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third Business Day after posting; but if at the
time of posting or between the time of posting and the third Business Day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

--------------------------------------------------------------------------------

- 56 -
13.5            Governing Law; Venue
This Agreement, the legal relations between the Parties and the adjudication and
the enforcement thereof, will be governed by and interpreted and construed in
accordance with the substantive laws of the State of Nevada without regard to
applicable choice of law provisions thereof.  The Parties agree that any action,
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby will be brought in a suitable court located in
the State of Nevada and each Party irrevocably submits to the exclusive
jurisdiction of those courts.
13.6            Severability
If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement.  All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.
13.7            Entire Agreement
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement among the Parties
with respect to the subject matter hereof and supersede all prior arrangements
and understandings, both written and oral, expressed or implied, with respect
thereto.  Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.
13.8            Further Assurances
The Parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.
13.9            Enurement
This Agreement and each of the terms and provisions hereof will enure to the
benefit of and be binding upon the Parties and their respective heirs,
executors, administrators, personal representatives, successors and permitted
assigns, as applicable.
13.10            Amendment
This Agreement may not be amended except by an instrument in writing signed by
each of the Parties.

--------------------------------------------------------------------------------

- 57 -
13.11            Schedules and Disclosure Statements
The schedules attached, the Target Disclosure Statement and the Purchaser
Disclosure Statement provided pursuant to this Agreement are incorporated
herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

- 58 -
13.12            Counterparts
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument and delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the Execution Date.
IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the
Execution Date.



bBOOTH, INC.


Per:    /s/ Rory Cutaia                                               
                                                                 
        Authorized Signatory




GLOBAL SYSTEM DESIGNS, INC.


Per:   /s/ James P.
Geiskopf                                                                                                     
        Authorized Signatory



AND EACH OF THE SHAREHOLDERS, WHOSE AGREEMENT WILL BE EVIDENCED BY EXECUTION OF
A CERTIFICATE.



--------------------------------------------------------------------------------

A-1
 


SCHEDULE A
LIST OF SHAREHOLDERS
 
 
[List of bBooth Shareholders intentionally omitted]
 

 



--------------------------------------------------------------------------------

B-1
 
SCHEDULE B
CERTIFICATE OF U.S. SHAREHOLDER
Capitalized terms used but not otherwise defined in this Certificate of U.S.
Shareholder (this "Certificate") will have the meanings given to such terms in
that certain share exchange agreement dated ____________  , 2014 (the
"Agreement") among Global System Designs, Inc. (the "Purchaser"), bBooth, Inc.
(the "Target") and the shareholders of the Target, including the undersigned
(the "Shareholder").
In connection with the issuance of the Consideration Shares to the Shareholder,
the Shareholder hereby represents, warrants, acknowledges and agrees, as an
integral part of the Agreement, that, as at the Execution Date and as at the
Closing Date:

1. the Shareholder satisfies one or more of the categories of "Accredited
Investor", as defined by Regulation D promulgated under the Securities Act, as
indicated below  (Please initial in the space provide those categories, if any,
of an Accredited Investor which the Shareholder satisfies.):

  ____Category 1 an organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Consideration Shares, with total assets in t of US$5,000,000,

 
 
 
 
  ____Category 2 a natural person whose individual net worth, or joint net worth
with that person's spouse exceeds US$1,000,000, calculated by (i) not including
the person's primary residence as an asset; (ii) not including indebtedness that
is secured by the person's primary residence, up to the estimated fair market
value of the primary residence at the time of the sale of the securities as a
liability (except that if the amount of such indebtedness outstanding at the
time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess will be included as a liability); and (iii) including
indebtedness that is secured by the person's primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability,

 
  ____Category 3 a natural person who had an individual income in excess of
US$200,000 in each of the two most recent years or joint income with that
person's spouse in excess of US$300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year,

--------------------------------------------------------------------------------

B-2

 ____ Category 4 a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States),

 ____ Category 5 a director or executive officer of the Target who will continue
to be a director or executive officer of the Purchaser after the Closing,

 
 
 ____ Category 6 a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Consideration Shares, whose purchase
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) under
the Securities Act, or

 
 ____ Category 7 an entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.

Note that if the Shareholder is claiming to satisfy one of the above categories
of Accredited Investor, the Shareholder may be required to supply the Purchaser
with a balance sheet, prior years' federal income tax returns or other
appropriate documentation to verify and substantiate the Shareholder's status as
an Accredited Investor.
If the Shareholder is an entity which initialled Category 7 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
;

 

2. this Certificate forms part of the Agreement (a copy of which has been
provided to the Shareholder) and by executing this Certificate, the Shareholder
agrees to be bound by all terms, conditions and obligations of or relating to
the Shareholder contained in the Agreement, and all of such terms, conditions
and obligations, and any representations and warranties of the Shareholder
contained in the Agreement, are expressly incorporated by reference herein;

3. it is the registered and beneficial owner of the number of Target Shares
listed next to its name in Schedule A to the Agreement, free and clear of all
Liens, and the Shareholder has no interest, legal or beneficial, direct or
indirect, in any other securities of, or the assets or Business of, the Target;

4. no Person has or will have any agreement or option or any right capable at
any time of becoming an agreement to purchase or otherwise acquire the Target
Shares held by the Shareholder, or to require the Shareholder to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber any
of the Target Shares held by the Shareholder, other than under the Agreement or
the Target Disclosure Statement;

5. there are no agreements that could restrict the transfer of any of the issued
and outstanding Target Shares held by the Shareholder, and no voting agreements,
shareholders' agreements, voting trusts, or other arrangements restricting or
affecting the voting of any of the Target Shares held by the Shareholder to
which the Shareholder is a party or of which the Shareholder is aware;

--------------------------------------------------------------------------------

B-3

6. it has the legal capacity and competence to enter into the Agreement and
execute this Certificate and to take all actions required pursuant hereto and,
if it is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Shareholder, and to
transfer the beneficial title and ownership of its respective Target Shares to
the Purchaser;

7. the representations and warranties of the Shareholder hereunder will survive
the Closing and the issuance of the Consideration Shares and, notwithstanding
the Closing and the issuance of the Consideration Shares, or the waiver of any
condition by the Purchaser, the representations, warranties, covenants and
agreements of the Shareholder and the Target set forth in the Agreement will
(except where otherwise specifically provided in the Agreement) survive the
Closing and will continue in full force and effect indefinitely;

8. none of the Consideration Shares have been or will be registered under the
Securities Act, or under any state securities or "blue sky" laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any applicable state
and foreign securities laws;

9. the Shareholder understands and agrees that offers and sales of any of the
Consideration Shares will be made only in compliance with the registration
provisions of the Securities Act or an exemption therefrom and in each case only
in accordance with applicable state and foreign securities laws;

10. the Shareholder understands and agrees not to engage in any hedging
transactions involving any of the Consideration Shares unless such transactions
are in compliance with the provisions of the Securities Act and in each case
only in accordance with applicable state and provincial securities laws;

11. the Shareholder is acquiring the Consideration Shares for investment only
and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Consideration
Shares in the United States or to U.S. Persons;

12. except as set out in the Agreement, the Purchaser has not undertaken, and
will have no obligation, to register any of the Consideration Shares under the
Securities Act;

13. the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Shareholder
contained in the Agreement and this Certificate, and the Shareholder will hold
harmless the Purchaser from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Purchaser, and no information which is now known or should be
known or which may hereafter become known by the Purchaser or its officers,
directors or professional advisers, on the Closing Date, will limit or
extinguish the Purchaser's right to indemnification hereunder;

--------------------------------------------------------------------------------

B-4

14. the Shareholder has been advised to consult its own respective legal, tax
and other advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, is
solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions;

15. the Shareholder and the Shareholder's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Purchaser in
connection with the acquisition of the Consideration Shares under the Agreement,
and to obtain additional information, to the extent possessed or obtainable by
the Purchaser without unreasonable effort or expense;

16. the books and records of the Purchaser were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Shareholder during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Consideration Shares under the Agreement have been made available for
inspection by the Shareholder, the Shareholder's attorney and/or advisor(s);

17. the Shareholder: (a) is able to fend for itself in connection with the
acquisition of the Consideration Shares, (b) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Consideration Shares, and (c) has the ability to
bear the economic risks of its prospective investment and can afford the
complete loss of such investment;

18. the Shareholder is not aware of any advertisement of any of the
Consideration Shares and is not acquiring the Consideration Shares as a result
of any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;

19. except as set out in the Agreement, no person has made to the Shareholder
any written or oral representations:

(a) that any person will resell or repurchase any of the Consideration Shares,

(b) that any person will refund the purchase price of any of the Consideration
Shares, or

(c) as to the future price or value of any of the Consideration Shares;

--------------------------------------------------------------------------------

B-5

20. none of the Consideration Shares are listed on any stock exchange or
automated dealer quotation system and, except as set out in the Agreement, no
representation has been made to the Shareholder that any of the Consideration
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the Pre-Split
Purchaser Shares on the OTC Bulletin Board;

21. the Shareholder is acquiring the Consideration Shares as principal for its
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Consideration
Shares;

22. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;

23. the Purchaser will refuse to register any transfer of Consideration Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act;

24. after the Closing, a subsequent trade in any of the Consideration Shares in
or from any province or territory of Canada will be a distribution subject to
the prospectus requirements of applicable Canadian securities laws unless
certain conditions are met, which conditions include, among others, a
requirement that any certificate representing the any of the Consideration
Shares (or ownership statement issued under a direct registration system or
other book entry system) bear the restrictive legend specified in Multilateral
Instrument 51-105 (the "51-105 Legend");

25. as the Shareholder is not a resident of Canada, the Shareholder undertakes
not to trade or resell any of the Consideration Shares in or from Canada unless
the trade or resale is made in accordance with Multilateral Instrument 51-105
and the Shareholder understands and agrees that the Purchaser and others will
rely upon the truth and accuracy of these representations and warranties made in
this subsection and agrees that if such representations and warranties are no
longer accurate or have been breached, the Shareholder shall immediately notify
the Purchaser;

26. by executing and delivering this Certificate and as a consequence of the
representations and warranties made by the Shareholder in this Certificate, the
Shareholder directs the Purchaser not to include the 51-105 Legend on any
certificates representing any of the Consideration Shares to be issued to the
Shareholder and, as a consequence, the Shareholder will not be able to rely on
the resale provisions of Multilateral Instrument 51-105 and any subsequent trade
in any of the Consideration Shares in or from any jurisdiction of Canada will be
a distribution subject to the prospectus requirements of applicable Canadian
securities laws;

27. if the Shareholder wishes to trade or resell any of the Consideration Shares
in or from any jurisdiction of Canada, the Shareholder agrees and undertakes to
return, prior to any such trade or resale, any certificate representing any of
the Consideration Shares to the Purchaser's transfer agent to have the 51-105
Legend imprinted on such certificate or to instruct the Purchaser's transfer
agent to include the 51-105 Legend on any ownership statement issued under a
direct registration system or other book entry system;

--------------------------------------------------------------------------------

B-6

28. the Consideration Shares issued to the Shareholder will bear the following
legend:

"NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.";

29. the Shareholder agrees with the Company and Clark Wilson LLP (the "Escrow
Agent") that the Consideration Shares that the Shareholder will receive in
connection with the Transaction will be subject to pooling on the following
terms:

(a) at Closing, the Company will deliver or cause to be delivered to the Escrow
Agent, a certificate or certificates representing all of the Consideration
Shares to be issued to the Shareholder under the Agreement, which are to be held
by the Escrow Agent and released to the Shareholder, by mail to the address of
the Shareholder specified on the signature page to this Certificate, on the
following basis:

(i) 10% of the Consideration Shares on the first anniversary of the Closing
Date;

(ii) 22.5% of the Consideration Shares on the date that is 15 months after the
Closing Date,

(iii) 22.5% of the Consideration Shares on the date that is 18 months after the
Closing Date,

(iv) 22.5% of the Consideration Shares on the date that is 21 months after the
Closing Date, and

(v) 22.5% of the Consideration Shares on the date that is 24 months after the
Closing Date;

(b) the Shareholder shall be entitled, from time to time, to a letter or receipt
from the Escrow Agent stating the number of the Consideration Shares being held
for the Shareholder by the Escrow Agent but such letter or receipt shall not be
assignable by the Shareholder;

--------------------------------------------------------------------------------

B-7

(c) the Shareholder shall not sell, deal in, assign, transfer in any manner
whatsoever, or agree to sell, deal in, assign or transfer in any manner
whatsoever, any of the Consideration Shares, or beneficial ownership of, or any
interest in, the Consideration Shares, and the Escrow Agent shall not accept or
acknowledge any transfer, assignment, declaration of trust or any other document
evidencing a change in legal or beneficial ownership of, or interest in, the
Consideration Shares, except as may be required by reason of the death or
bankruptcy of the Shareholder, in which case the Escrow Agent shall hold the
certificate or certificates representing the Consideration Shares subject to
this Agreement for whatever person or persons may thus become legally entitled
thereto;

(d) if, during the period in which any of the Consideration Shares are retained
in trust pursuant hereto, any dividend, other than a dividend paid in Purchaser
Shares, is received by the Escrow Agent in respect of the Consideration Shares,
such dividend shall be paid or transferred forthwith to the Shareholder. Any
Purchaser Shares received by the Escrow Agent by way of dividend in respect of
the Consideration Shares shall be dealt with as if they were Consideration
Shares subject to this Section 29;

(e) in exercising the rights, duties and obligations prescribed or confirmed
herein, the Escrow Agent will act honestly and in good faith and will exercise
that degree of care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances;

(f) the Shareholder and the Company agree from time to time and at all times
hereafter well and truly to save, defend and keep harmless and fully indemnify
the Escrow Agent, its successors and assigns, from and against all loss, costs,
charges, suits, demands, claims, damages and expenses (including legal fees)
which the Escrow Agent, its successors or assigns may at any time or times
hereafter bear, sustain, suffer or be put unto for or by reason or on account of
its acting pursuant to this Agreement or anything in any manner relating thereto
or by reason of the Escrow Agent's compliance in good faith with the terms
hereof;

(g) in case proceedings should hereafter be taken in any court respecting the
Consideration Shares, the Escrow Agent will not be obliged to defend any such
action or submit its rights to the court until it has been indemnified by other
good and sufficient security in addition to the indemnity given in Section 29(f)
against its costs of such proceedings.

(h) the Escrow Agent will have no responsibility in respect of loss of the
certificate or certificates representing the Consideration Shares except the
duty to exercise such care in the safekeeping thereof as it would exercise if
the Consideration Shares belonged to the Escrow Agent.  The Escrow Agent may act
on the advice of counsel but will not be responsible for acting or failing to
act on the advice of counsel;

(i) in the event that the Consideration Shares are attached, garnished or levied
upon under any court order, or if the delivery of the Consideration Shares is
stayed or enjoined by any court order or if any court order, judgment or decree
is made or entered affecting such property or affecting any act by the Escrow
Agent, the Escrow Agent will obey and comply with all writs, orders, judgments
or decrees so entered or issued, whether with or without jurisdiction,
notwithstanding any provision of this Certificate to the contrary.  If the
Escrow Agent obeys and complies with any such writs, orders, judgments or
decrees, it will not be liable to any of the parties hereto or to any other
person by reason of such compliance, notwithstanding that such writs, orders,
judgments or decrees may be subsequently reversed, modified, annulled, set aside
or vacated;

--------------------------------------------------------------------------------

B-8

(j) except as herein otherwise provided, the Escrow Agent is authorized and
directed to disregard any and all notices and warnings which may be given to it
by any of the parties hereto or by any other person.  It will, however, obey the
order, judgment or decree of any court of competent jurisdiction, and it is
hereby authorized to comply with and obey such orders, judgments or decrees and
in case of such compliance, it shall not be liable by reason thereof to any of
the parties hereto or to any other person, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated;

(k) if the Escrow Agent receives any valid court order contrary to the
provisions of this Certificate, the Escrow Agent may continue to hold the
Consideration Shares until the lawful determination of the issue between the
Shareholder, the Company and/or the Escrow Agent, as applicable;

(l) if written notice of protest is made by the Shareholder and/or the Company
to the Escrow Agent to any action contemplated by the Escrow Agent under this
Certificate, and such notice sets out reasons for such protest, the Escrow Agent
may, at its sole discretion, continue to hold the Consideration Shares until the
right to the documents is legally determined by a court of competent
jurisdiction or otherwise;

(m) the Escrow Agent may resign as Escrow Agent by giving not less than five (5)
days' notice thereof to the Shareholder and the Company.  The Shareholder and
the Company may terminate the Escrow Agent by giving not less than five (5)
days' notice to the Escrow Agent.  The resignation or termination of the Escrow
Agent will be effective and the Escrow Agent will cease to be bound by this
Agreement on the date that is five (5) days after the date of receipt of the
termination notice given hereunder or on such other date as the Escrow Agent,
the Shareholder and the Company may agree upon.  All indemnities granted to the
Escrow Agent herein will survive the termination of this Agreement or the
termination or resignation of the Escrow Agent.  In the event of termination or
resignation of the Escrow Agent for any reason, the Escrow Agent shall, within
that five (5) days' notice period, deliver the Consideration Shares to the new
Escrow Agent to be named by the Shareholder and the Company;

(n) notwithstanding anything to the contrary contained herein, in the event of
any dispute arising between the Shareholder and/or the Company, this Certificate
or any matters arising in relation thereto or hereto, the Escrow Agent may, in
its sole discretion, deliver and interplead the Consideration Shares into court
and such delivery and interpleading will be an effective discharge to and of the
Escrow Agent; and

--------------------------------------------------------------------------------

B-9

(o) the Company will pay all of the compensation of the Escrow Agent and will
reimburse the Escrow Agent for any and all reasonable expenses, disbursements
and advances made by the Escrow Agent in the performance of its duties
hereunder, including reasonable fees, expenses and disbursements incurred by its
counsel;

30. the address of the Shareholder as set out on the signature page to this
Certificate is the sole address of the Shareholder; and

31. the Shareholder waives all claims and actions connected with the issuance of
or rights attached to the Target Shares or the Consideration Shares, including,
without limitation, the benefit of any representations, warranties and covenants
in favour of the Shareholder contained in any share purchase or subscription
agreement(s) for such Target Shares or Consideration Shares, and any
registration, liquidation, or any other rights by and between or among the
Shareholder and any other Person, which may be triggered as a result of the
consummation of the Transaction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

B-10
 
IN WITNESS WHEREOF, the Shareholder has executed this Certificate as of the
Execution Date and the Company and the Escrow Agent have countersigned this
Certificate to evidence their intention to be bound by the provisions of Section
29 of this Certificate.
 
                                                                                                                               
(Signature of Shareholder or Authorized Signatory of Shareholder if not an
individual)
 
                                                                                                                               
(Name of Shareholder – if an Individual)
 
                                                                                                                               
(Name of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(Title of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(SIN, SSN, or other Tax Identification Number of the Shareholder)
 
                                                                                                                               
(Address of Shareholder, including city, state of residence and zip code)

                                                                                                                              
 
                                                                                                                               
(Telephone Number)                                                  (Email
Address)
 
Register the Consideration Shares as set forth below:
 
                                                                                       
(Name to Appear on Share Certificate)
 
                                                                                       
(Address for Registration, including city, state of residence and zip code)
 
                                                                                       
 
 
 
Deliver the Consideration Shares, upon their release from the pooling provisions
set out in Section 29 of this Certificate, as set forth below:
 
                                                                                     
(Name)
 
                                                                                     
(Address)
                                                                                     
 
                                                                                     
(Contact Name)              (Telephone Number)
 
GLOBAL SYSTEM DESIGNS INC.
 
Per:  
         Authorized Signatory
 
 
CLARK WILSON LLP
 
Per:  
         Authorized Signatory




--------------------------------------------------------------------------------

C-1


SCHEDULE C
CERTIFICATE OF NON-U.S. SHAREHOLDER
Capitalized terms used but not otherwise defined in this Certificate of Non-U.S.
Shareholder (this "Certificate") will have the meanings given to such terms in
that certain share exchange agreement dated  _____________, 2014 (the
"Agreement") among Global System Designs, Inc. (the "Purchaser"), bBooth, Inc.
(the "Target") and the shareholders of the Target, including the undersigned
(the "Shareholder").
In connection with the issuance of the Consideration Shares to the Shareholder,
the Shareholder hereby represents, warrants, acknowledges and agrees, as an
integral part of the Agreement, that, as at the Execution Date and as at the
Closing Date:

1. it is not a U.S. Person;

2.
if the Shareholder is a resident of Canada, or is in Canada when executing this
Certificate, the Shareholder is (YOU MUST INITIAL OR PLACE A CHECK-MARK IN THE
APPROPRIATE BOX BELOW):
 

o
(a)
a Person registered under the securities legislation of a Jurisdiction of Canada
as an adviser or dealer, other than a Person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
 
o
(b)
an individual registered or formerly registered under the securities legislation
of a Jurisdiction of Canada as a representative of a Person referred to in
paragraph (a),
 
o
(c)
an individual who, either alone or with a Spouse, beneficially owns Financial
Assets having an aggregate realizable value that before taxes, but net of any
Related Liabilities, exceeds CDN$1,000,000,
 
o
(d)
an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a Spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
 
o
(e)
an individual who, either alone or with a Spouse, has net assets of at least
CDN$5,000,000,
 
o
(f)
a Person, other than an individual or Investment Fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements
and that has not been created or used solely to purchase or hold securities as
an accredited investor as defined in this paragraph (f),
 
o
(g)
an Investment Fund that distributes or has distributed its securities only to
 
(i)            a Person that is or was an accredited investor at the time of the
distribution,
 
(ii)            a Person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] of
National Instrument 45-106 – Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators ("NI 45-106"), or 2.19 [Additional
investment in investment funds] of NI 45-106, or
 
(iii)            a Person described in paragraph (i) or (ii) that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,

 

--------------------------------------------------------------------------------

C-2
o
(h)
an Investment Fund that distributes or has distributed securities under a
prospectus in a Jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
 
o
(i)
a Person acting on behalf of a Fully Managed Account managed by that Person, if
that Person:
 
(i)            is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a Jurisdiction of Canada or a
Foreign Jurisdiction, and
 
(ii)            in Ontario, is purchasing a security that is not a security of
an Investment Fund,
o
(j)
an entity organized in a Foreign Jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function, or
 
o
(k)
a Person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are Persons that are accredited investors, and

capitalized terms used in this Section 2 but not otherwise defined herein shall
have the meanings ascribed thereto in Appendix A to this Certificate;

3. this Certificate forms part of the Agreement (a copy of which has been
provided to the Shareholder) and by executing this Certificate, the Shareholder
agrees to be bound by all terms, conditions and obligations of or relating to
the Shareholder contained in the Agreement, and all of such terms, conditions
and obligations, and any representations and warranties of the Shareholder
contained in the Agreement, are expressly incorporated by reference herein;

4. it is the registered and beneficial owner of the number of Target Shares
listed next to its name in Schedule A to the Agreement, free and clear of all
Liens, and the Shareholder has no interest, legal or beneficial, direct or
indirect, in any other shares of, or the assets or Business of, the Target;

--------------------------------------------------------------------------------

C-3

5. no Person has or will have any agreement or option or any right capable at
any time of becoming an agreement to purchase or otherwise acquire the Target
Shares held by the Shareholder or to require the Shareholder to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber any
of the Target Shares held by the Shareholder other than under the Agreement;

6. it has the power and capacity and good and sufficient right and authority to
enter into the Agreement on the terms and conditions set forth therein and to
transfer the beneficial title and ownership of its respective Target Shares to
the Purchaser;

7. it waives all rights held by it under prior agreements, including shareholder
agreements, pertaining to the Target Shares held by it and it will remise,
release and forever discharge the Purchaser and its respective Employees,
successors, solicitors, agents and assigns from any and all obligations to the
Shareholder under any such prior agreements;

8. the representations and warranties of the Shareholder in this Certificate and
in the Agreement will survive the Closing and the issuance of the Consideration
Shares and will continue in full force and effect for a period of two years,
notwithstanding the Closing and the issuance of the Consideration Shares, or the
waiver of any condition in the Agreement by the Purchaser;

9. the Purchaser has entered into the Agreement relying on the warranties and
representations of the Shareholder and other terms and conditions with respect
to the Shareholder contained in this Certificate and in the Agreement,
notwithstanding any independent searches or investigations that have been or may
be undertaken by or on behalf of the Purchaser, and no information which is now
known or should be known or which may hereafter become known by the Purchaser or
its officers, directors or professional advisers, on or prior to the Closing
will limit or extinguish the Purchaser's right to indemnification by the
Shareholder as provided for in the Agreement;

10. the Consideration Shares to be issued to the Shareholder will have such hold
periods as are required under Applicable Securities Laws, and, as a result, may
not be sold, transferred or otherwise disposed of by the Shareholder, except
pursuant to an effective registration statement, or pursuant to an exemption
from, or in a transaction not subject to, the registration or prospectus
requirements of Applicable Securities Laws and in each case only in accordance
with all Applicable Securities Laws;

11. the Purchaser has advised the Shareholder that it is issuing the
Consideration Shares to the Shareholder under exemptions from the prospectus and
registration requirements of Applicable Securities Laws and, as a consequence,
certain protections, rights and remedies provided by Applicable Securities Laws,
including statutory rights of rescission or damages, will not be available to
the Shareholder;

12. none of the Consideration Shares have been registered under the Securities
Act, or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to any U.S. Person except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case only in accordance with Applicable Securities Laws;

--------------------------------------------------------------------------------

C-4

13. offers and sales of any of the Consideration Shares to be issued to the
Shareholder will be made only in compliance with the registration provisions of
the Securities Act or an exemption therefrom and in each case only in accordance
with applicable state and foreign securities laws;

14. it is acquiring the Consideration Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Consideration Shares in the
United States or to U.S. Persons;

15. except as set out in the Agreement, the Purchaser has not undertaken, and
will have no obligation, to register any of the Consideration Shares under the
Securities Act;

16. the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Shareholder
contained in the Agreement and this Certificate, and the Shareholder will hold
harmless the Purchaser from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the Shareholder not being true and correct, in accordance with the provisions
of the Agreement;

17. it has been advised to consult its own respective legal, tax and other
advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, and it
is solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions with respect to the Consideration
Shares;

18. it and its advisor(s) have had a reasonable opportunity to ask questions of
and receive answers from the Purchaser in connection with the acquisition of the
Consideration Shares, and to obtain additional information, to the extent
possessed or obtainable by the Purchaser without unreasonable effort or expense;

19. the books and records of the Purchaser were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Shareholder during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Consideration Shares under the Agreement have been made available for
inspection by the undersigned, the undersigned's attorney and/or advisor(s);

20. it: (a) is able to fend for itself in connection with the acquisition of the
Consideration Shares; (b) has such knowledge and experience in business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Consideration Shares; and (c) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;

21. it is not aware of any advertisement of any of the Consideration Shares and
is not acquiring the Consideration Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

--------------------------------------------------------------------------------

C-5

22. if the Shareholder is resident outside of Canada:

(a) it is knowledgeable of, or has been independently advised as to, the
Applicable Laws of the securities regulators having application in the
jurisdiction in which the Shareholder is resident (the "International
Jurisdiction") which would apply to the acquisition of the Consideration Shares
by the Shareholder;

(b) it is acquiring the Consideration Shares pursuant to exemptions from
prospectus or equivalent requirements under Applicable Securities Laws or, if
such is not applicable, the Shareholder is permitted to acquire the
Consideration Shares under the Applicable Securities Laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions,

(c) the Applicable Laws of the authorities in the International Jurisdiction do
not require the Purchaser to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Consideration Shares,

(d) the acquisition of the Consideration Shares by the Shareholder does not
trigger: (i) any obligation to prepare and file a prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction, or (ii) any continuous disclosure reporting obligation of the
Purchaser in the International Jurisdiction, and

(e) it will, if requested by the Purchaser, deliver to the Purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to above to the satisfaction of the
Purchaser, acting reasonably;

23. except as set out in the Agreement, no Person has made to the Shareholder
any written or oral representations:

(a) that any Person will resell or repurchase any of the Consideration Shares,

(b) that any Person will refund the purchase price of any of the Consideration
Shares, or

(c) as to the future price or value of any of the Consideration Shares;

24. with the exception that currently certain market makers make market in the
Pre-Split Purchaser Shares on the OTC Bulletin Board, none of the Consideration
Shares are listed on any stock exchange or automated dealer quotation system
and, except as set out in the Agreement, no representation has been made to the
Shareholder that any of the Consideration Shares will become listed on any stock
exchange or automated dealer quotation system;

--------------------------------------------------------------------------------

C-6

25. it is acquiring the Consideration Shares as principal for its own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
Person has a direct or indirect beneficial interest in the Consideration Shares;

26. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;

27. the Purchaser will refuse to register any transfer of Consideration Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act;

28. offers and sales of any of the Consideration Shares prior to the expiration
of the period specified in Regulation S (such period hereinafter referred to as
the "Distribution Compliance Period") will only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period will be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with Applicable
Securities Laws;

29. it has not acquired the Consideration Shares as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S) in
the United States in respect of any of the Consideration Shares, which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Consideration Shares; provided, however, that the
Shareholder may sell or otherwise dispose of any of the Consideration Shares
pursuant to registration of any of the Consideration Shares pursuant to the
Securities Act and any Applicable Securities Laws or under an exemption from
such registration requirements or as otherwise provided herein;

30. hedging transactions involving the Consideration Shares may not be conducted
unless such transactions are in compliance with the provisions of the Securities
Act and in each case only in accordance with Applicable Securities Laws;

31. any certificates representing the Consideration Shares to be issued to the
Shareholder will bear the following legend:

"THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

--------------------------------------------------------------------------------

C-7
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.";

32. if the Shareholder is a resident of Canada, any certificates representing
the Consideration Shares to be issued to the Shareholder will also bear the
following legend:

"THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES
IN OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.";

33. the Shareholder agrees with the Company and Clark Wilson LLP (the "Escrow
Agent") that the Consideration Shares that the Shareholder will receive in
connection with the Transaction will be subject to pooling on the following
terms:

(a) at Closing, the Company will deliver or cause to be delivered to the Escrow
Agent, a certificate or certificates representing all of the Consideration
Shares to be issued to the Shareholder under the Agreement, which are to be held
by the Escrow Agent and released to the Shareholder, by mail to the address of
the Shareholder specified on the signature page to this Certificate, on the
following basis:

(i) 10% of the Consideration Shares on the first anniversary of the Closing
Date,

(ii) 22.5% of the Consideration Shares on the date that is 15 months after the
Closing Date,

(iii) 22.5% of the Consideration Shares on the date that is 18 months after the
Closing Date,

(iv) 22.5% of the Consideration Shares on the date that is 21 months after the
Closing Date, and

(v) 22.5% of the Consideration Shares on the date that is 24 months after the
Closing Date;

(b) the Shareholder shall be entitled, from time to time, to a letter or receipt
from the Escrow Agent stating the number of the Consideration Shares being held
for the Shareholder by the Escrow Agent but such letter or receipt shall not be
assignable by the Shareholder;

--------------------------------------------------------------------------------

C-8

(c) the Shareholder shall not sell, deal in, assign, transfer in any manner
whatsoever, or agree to sell, deal in, assign or transfer in any manner
whatsoever, any of the Consideration Shares, or beneficial ownership of, or any
interest in, the Consideration Shares, and the Escrow Agent shall not accept or
acknowledge any transfer, assignment, declaration of trust or any other document
evidencing a change in legal or beneficial ownership of, or interest in, the
Consideration Shares, except as may be required by reason of the death or
bankruptcy of the Shareholder, in which case the Escrow Agent shall hold the
certificate or certificates representing the Consideration Shares subject to
this Agreement for whatever person or persons may thus become legally entitled
thereto;

(d) if, during the period in which any of the Consideration Shares are retained
in trust pursuant hereto, any dividend, other than a dividend paid in Purchaser
Shares, is received by the Escrow Agent in respect of the Consideration Shares,
such dividend shall be paid or transferred forthwith to the Shareholder. Any
Purchaser Shares received by the Escrow Agent by way of dividend in respect of
the Consideration Shares shall be dealt with as if they were Consideration
Shares subject to this Section 33;

(e) in exercising the rights, duties and obligations prescribed or confirmed
herein, the Escrow Agent will act honestly and in good faith and will exercise
that degree of care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances;

(f) the Shareholder and the Company agree from time to time and at all times
hereafter well and truly to save, defend and keep harmless and fully indemnify
the Escrow Agent, its successors and assigns, from and against all loss, costs,
charges, suits, demands, claims, damages and expenses (including legal fees)
which the Escrow Agent, its successors or assigns may at any time or times
hereafter bear, sustain, suffer or be put unto for or by reason or on account of
its acting pursuant to this Agreement or anything in any manner relating thereto
or by reason of the Escrow Agent's compliance in good faith with the terms
hereof;

(g) in case proceedings should hereafter be taken in any court respecting the
Consideration Shares, the Escrow Agent will not be obliged to defend any such
action or submit its rights to the court until it has been indemnified by other
good and sufficient security in addition to the indemnity given in Section 33(f)
against its costs of such proceedings.

(h) the Escrow Agent will have no responsibility in respect of loss of the
certificate or certificates representing the Consideration Shares except the
duty to exercise such care in the safekeeping thereof as it would exercise if
the Consideration Shares belonged to the Escrow Agent.  The Escrow Agent may act
on the advice of counsel but will not be responsible for acting or failing to
act on the advice of counsel;

(i) in the event that the Consideration Shares are attached, garnished or levied
upon under any court order, or if the delivery of the Consideration Shares is
stayed or enjoined by any court order or if any court order, judgment or decree
is made or entered affecting such property or affecting any act by the Escrow
Agent, the Escrow Agent will obey and comply with all writs, orders, judgments
or decrees so entered or issued, whether with or without jurisdiction,
notwithstanding any provision of this Certificate to the contrary.  If the
Escrow Agent obeys and complies with any such writs, orders, judgments or
decrees, it will not be liable to any of the parties hereto or to any other
person by reason of such compliance, notwithstanding that such writs, orders,
judgments or decrees may be subsequently reversed, modified, annulled, set aside
or vacated;

--------------------------------------------------------------------------------

C-9

(j) except as herein otherwise provided, the Escrow Agent is authorized and
directed to disregard any and all notices and warnings which may be given to it
by any of the parties hereto or by any other person.  It will, however, obey the
order, judgment or decree of any court of competent jurisdiction, and it is
hereby authorized to comply with and obey such orders, judgments or decrees and
in case of such compliance, it shall not be liable by reason thereof to any of
the parties hereto or to any other person, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated;

(k) if the Escrow Agent receives any valid court order contrary to the
provisions of this Certificate, the Escrow Agent may continue to hold the
Consideration Shares until the lawful determination of the issue between the
Shareholder, the Company and/or the Escrow Agent, as applicable;

(l) if written notice of protest is made by the Shareholder and/or the Company
to the Escrow Agent to any action contemplated by the Escrow Agent under this
Certificate, and such notice sets out reasons for such protest, the Escrow Agent
may, at its sole discretion, continue to hold the Consideration Shares until the
right to the documents is legally determined by a court of competent
jurisdiction or otherwise;

(m) the Escrow Agent may resign as Escrow Agent by giving not less than five (5)
days' notice thereof to the Shareholder and the Company.  The Shareholder and
the Company may terminate the Escrow Agent by giving not less than five (5)
days' notice to the Escrow Agent.  The resignation or termination of the Escrow
Agent will be effective and the Escrow Agent will cease to be bound by this
Agreement on the date that is five (5) days after the date of receipt of the
termination notice given hereunder or on such other date as the Escrow Agent,
the Shareholder and the Company may agree upon.  All indemnities granted to the
Escrow Agent herein will survive the termination of this Agreement or the
termination or resignation of the Escrow Agent.  In the event of termination or
resignation of the Escrow Agent for any reason, the Escrow Agent shall, within
that five (5) days' notice period, deliver the Consideration Shares to the new
Escrow Agent to be named by the Shareholder and the Company;

(n) notwithstanding anything to the contrary contained herein, in the event of
any dispute arising between the Shareholder and/or the Company, this Certificate
or any matters arising in relation thereto or hereto, the Escrow Agent may, in
its sole discretion, deliver and interplead the Consideration Shares into court
and such delivery and interpleading will be an effective discharge to and of the
Escrow Agent; and

--------------------------------------------------------------------------------

C-10

(o) the Company will pay all of the compensation of the Escrow Agent and will
reimburse the Escrow Agent for any and all reasonable expenses, disbursements
and advances made by the Escrow Agent in the performance of its duties
hereunder, including reasonable fees, expenses and disbursements incurred by its
counsel;

34. the address of the Shareholder set out below is the sole address of the
Shareholder as of the date of this Certificate; and

35. the Shareholder waives all claims and actions connected with the issuance of
or rights attached to the Target Shares or the Consideration Shares, including,
without limitation, the benefit of any representations, warranties and covenants
in favour of the Shareholder contained in any share purchase or subscription
agreement(s) for such Target Shares or Consideration Shares, and any
registration, liquidation, or any other rights by and between or among the
Shareholder and any other Person, which may be triggered as a result of the
consummation of the Transaction.

--------------------------------------------------------------------------------

C-11
 
IN WITNESS WHEREOF, the Shareholder has executed this Certificate as of the
Execution Date and the Purchaser and the Escrow Agent have countersigned this
Certificate to evidence their intention to be bound by the provisions of Section
33 of this Certificate.

 
                                                                                                                               
(Signature of Shareholder or Authorized Signatory of Shareholder if not an
individual)
 
                                                                                                                               
(Name of Shareholder – if an Individual)
 
                                                                                                                               
(Name of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(Title of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(SIN, SSN, or other Tax Identification Number of the Shareholder)
 
                                                                                                                               
(Address of Shareholder, including city, state of residence and zip code)

                                                                                                                              
 
                                                                                                                               
(Telephone Number)                                                  (Email
Address)
 
Register the Consideration Shares as set forth below:
 
                                                                                       
(Name to Appear on Share Certificate)
 
                                                                                       
(Address for Registration, including city, state of residence and zip code)
 
                                                                                       
 
 
 
Deliver the Consideration Shares, upon their release from the pooling provisions
set out in Section 32 of this Certificate, as set forth below:
 
                                                                                     
(Name)
 
                                                                                     
(Address)
                                                                                     
 
                                                                                     
(Contact Name)              (Telephone Number)
 
GLOBAL SYSTEM DESIGNS INC.
 
Per:  
         Authorized Signatory
 
 
CLARK WILSON LLP
 
Per:  
         Authorized Signatory


--------------------------------------------------------------------------------

C-12
APPENDIX A
For the purposes of Section 2 of this Certificate:
"Foreign Jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;
"Financial Assets" means

(a) cash,

(b) securities, or

(c) a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"Fully Managed Account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;
"Investment Fund" means a mutual fund or a Non-Redeemable Investment Fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;
"Jurisdiction" or "Jurisdiction of Canada" means a province or territory of
Canada except when used in the term Foreign Jurisdiction;
"Non-Redeemable Investment Fund" means an issuer:
(a)            whose primary purpose is to invest money provided by its
securityholders;
(b)            that does not invest

(i) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund,
or

(ii) for the purpose of being actively involved in the management of any issuer
in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund, and

(c)            that is not a mutual fund;
"Related Liabilities" means

(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of Financial Assets, or

(b) liabilities that are secured by Financial Assets; and

"Spouse" means, an individual who,

(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,

(b) is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender, or

(c) in Alberta, is an individual referred to in paragraph (a) or (b), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

--------------------------------------------------------------------------------

D-1
 


SCHEDULE D
CERTIFICATE OF U.S. FOUNDING SHAREHOLDER
Capitalized terms used but not otherwise defined in this Certificate of U.S.
Founding Shareholder (this "Certificate") will have the meanings given to such
terms in that certain share exchange agreement dated _________  , 2014 (the
"Agreement") among Global System Designs, Inc. (the "Purchaser"), bBooth, Inc.
(the "Target") and the shareholders of the Target, including the undersigned
(the "Shareholder").
In connection with the issuance of the Consideration Shares to the Shareholder,
the Shareholder hereby represents, warrants, acknowledges and agrees, as an
integral part of the Agreement, that, as at the Execution Date and as at the
Closing Date:

1. the Shareholder satisfies one or more of the categories of "Accredited
Investor", as defined by Regulation D promulgated under the Securities Act, as
indicated below  (Please initial in the space provide those categories, if any,
of an Accredited Investor which the Shareholder satisfies.):

 
 
  ____ Category 1 an organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Consideration Shares, with total assets in t of US$5,000,000,

 
 
 
 
 ____  Category 2 a natural person whose individual net worth, or joint net
worth with that person's spouse exceeds US$1,000,000, calculated by (i) not
including the person's primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess will be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of the securities as a liability,

 
 
  ____Category 3 a natural person who had an individual income in excess of
US$200,000 in each of the two most recent years or joint income with that
person's spouse in excess of US$300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year,

--------------------------------------------------------------------------------

D-2
 
  ____Category 4 a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States),

 ____ Category 5 a director or executive officer of the Target who will continue
to be a director or executive officer of the Purchaser after the Closing,

  ____Category 6 a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Consideration Shares, whose purchase
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) under
the Securities Act, or

 ____ Category 7 an entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.

Note that if the Shareholder is claiming to satisfy one of the above categories
of Accredited Investor, the Shareholder may be required to supply the Purchaser
with a balance sheet, prior years' federal income tax returns or other
appropriate documentation to verify and substantiate the Shareholder's status as
an Accredited Investor.
If the Shareholder is an entity which initialled Category 7 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
;

 

2. this Certificate forms part of the Agreement (a copy of which has been
provided to the Shareholder) and by executing this Certificate, the Shareholder
agrees to be bound by all terms, conditions and obligations of or relating to
the Shareholder contained in the Agreement, and all of such terms, conditions
and obligations, and any representations and warranties of the Shareholder
contained in the Agreement, are expressly incorporated by reference herein;

3. it is the registered and beneficial owner of the number of Target Shares
listed next to its name in Schedule A to the Agreement, free and clear of all
Liens, and the Shareholder has no interest, legal or beneficial, direct or
indirect, in any other securities of, or the assets or Business of, the Target;

4. no Person has or will have any agreement or option or any right capable at
any time of becoming an agreement to purchase or otherwise acquire the Target
Shares held by the Shareholder, or to require the Shareholder to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber any
of the Target Shares held by the Shareholder, other than under the Agreement or
the Target Disclosure Statement;

5. there are no agreements that could restrict the transfer of any of the issued
and outstanding Target Shares held by the Shareholder, and no voting agreements,
shareholders' agreements, voting trusts, or other arrangements restricting or
affecting the voting of any of the Target Shares held by the Shareholder to
which the Shareholder is a party or of which the Shareholder is aware;

--------------------------------------------------------------------------------

D-3

6. it has the legal capacity and competence to enter into the Agreement and
execute this Certificate and to take all actions required pursuant hereto and,
if it is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Shareholder, and to
transfer the beneficial title and ownership of its respective Target Shares to
the Purchaser;

7. the representations and warranties of the Shareholder hereunder will survive
the Closing and the issuance of the Consideration Shares and, notwithstanding
the Closing and the issuance of the Consideration Shares, or the waiver of any
condition by the Purchaser, the representations, warranties, covenants and
agreements of the Shareholder and the Target set forth in the Agreement will
(except where otherwise specifically provided in the Agreement) survive the
Closing and will continue in full force and effect indefinitely;

8. none of the Consideration Shares have been or will be registered under the
Securities Act, or under any state securities or "blue sky" laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any applicable state
and foreign securities laws;

9. the Shareholder understands and agrees that offers and sales of any of the
Consideration Shares will be made only in compliance with the registration
provisions of the Securities Act or an exemption therefrom and in each case only
in accordance with applicable state and foreign securities laws;

10. the Shareholder understands and agrees not to engage in any hedging
transactions involving any of the Consideration Shares unless such transactions
are in compliance with the provisions of the Securities Act and in each case
only in accordance with applicable state and provincial securities laws;

11. the Shareholder is acquiring the Consideration Shares for investment only
and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Consideration
Shares in the United States or to U.S. Persons;

12. except as set out in the Agreement, the Purchaser has not undertaken, and
will have no obligation, to register any of the Consideration Shares under the
Securities Act;

13. the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Shareholder
contained in the Agreement and this Certificate, and the Shareholder will hold
harmless the Purchaser from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Purchaser, and no information which is now known or should be
known or which may hereafter become known by the Purchaser or its officers,
directors or professional advisers, on the Closing Date, will limit or
extinguish the Purchaser's right to indemnification hereunder;

--------------------------------------------------------------------------------

D-4

14. the Shareholder has been advised to consult its own respective legal, tax
and other advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, is
solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions;

15. the Shareholder and the Shareholder's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Purchaser in
connection with the acquisition of the Consideration Shares under the Agreement,
and to obtain additional information, to the extent possessed or obtainable by
the Purchaser without unreasonable effort or expense;

16. the books and records of the Purchaser were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Shareholder during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Consideration Shares under the Agreement have been made available for
inspection by the Shareholder, the Shareholder's attorney and/or advisor(s);

17. the Shareholder: (a) is able to fend for itself in connection with the
acquisition of the Consideration Shares, (b) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Consideration Shares, and (c) has the ability to
bear the economic risks of its prospective investment and can afford the
complete loss of such investment;

18. the Shareholder is not aware of any advertisement of any of the
Consideration Shares and is not acquiring the Consideration Shares as a result
of any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;

19. except as set out in the Agreement, no person has made to the Shareholder
any written or oral representations:

(a) that any person will resell or repurchase any of the Consideration Shares,

(b) that any person will refund the purchase price of any of the Consideration
Shares, or

(c) as to the future price or value of any of the Consideration Shares;

--------------------------------------------------------------------------------

D-5

20. none of the Consideration Shares are listed on any stock exchange or
automated dealer quotation system and, except as set out in the Agreement, no
representation has been made to the Shareholder that any of the Consideration
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the Pre-Split
Purchaser Shares on the OTC Bulletin Board;

21. the Shareholder is acquiring the Consideration Shares as principal for its
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Consideration
Shares;

22. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;

23. the Purchaser will refuse to register any transfer of Consideration Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act;

24. after the Closing, a subsequent trade in any of the Consideration Shares in
or from any province or territory of Canada will be a distribution subject to
the prospectus requirements of applicable Canadian securities laws unless
certain conditions are met, which conditions include, among others, a
requirement that any certificate representing the any of the Consideration
Shares (or ownership statement issued under a direct registration system or
other book entry system) bear the restrictive legend specified in Multilateral
Instrument 51-105 (the "51-105 Legend");

25. as the Shareholder is not a resident of Canada, the Shareholder undertakes
not to trade or resell any of the Consideration Shares in or from Canada unless
the trade or resale is made in accordance with Multilateral Instrument 51-105
and the Shareholder understands and agrees that the Purchaser and others will
rely upon the truth and accuracy of these representations and warranties made in
this subsection and agrees that if such representations and warranties are no
longer accurate or have been breached, the Shareholder shall immediately notify
the Purchaser;

26. by executing and delivering this Certificate and as a consequence of the
representations and warranties made by the Shareholder in this Certificate, the
Shareholder directs the Purchaser not to include the 51-105 Legend on any
certificates representing any of the Consideration Shares to be issued to the
Shareholder and, as a consequence, the Shareholder will not be able to rely on
the resale provisions of Multilateral Instrument 51-105 and any subsequent trade
in any of the Consideration Shares in or from any jurisdiction of Canada will be
a distribution subject to the prospectus requirements of applicable Canadian
securities laws;

27. if the Shareholder wishes to trade or resell any of the Consideration Shares
in or from any jurisdiction of Canada, the Shareholder agrees and undertakes to
return, prior to any such trade or resale, any certificate representing any of
the Consideration Shares to the Purchaser's transfer agent to have the 51-105
Legend imprinted on such certificate or to instruct the Purchaser's transfer
agent to include the 51-105 Legend on any ownership statement issued under a
direct registration system or other book entry system;

--------------------------------------------------------------------------------

D-6

28. the Consideration Shares issued to the Shareholder will bear the following
legend:

"NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.";

29. the Shareholder agrees with the Company and Clark Wilson LLP (the "Escrow
Agent") that the Consideration Shares that the Shareholder will receive in
connection with the Transaction will be subject to pooling on the following
terms:

(a) at Closing, the Purchaser will deliver or cause to be delivered to the
Escrow Agent, a certificate or certificates representing all of the
Consideration Shares to be issued to the Shareholder under the Agreement, which
are to be held by the Escrow Agent and released to the Shareholder, by mail to
the address specified on the signature page to this Certificate, on the
following basis:

(i) 10% of the Consideration Shares on the first anniversary of the Closing
Date;

(ii) 22.5% of the Consideration Shares on the date that is 15 months after the
Closing Date,

(iii) 22.5% of the Consideration Shares on the date that is 18 months after the
Closing Date,

(iv) 22.5% of the Consideration Shares on the date that is 21 months after the
Closing Date, and

(v) 22.5% of the Consideration Shares on the date that is 24 months after the
Closing Date,

provided that, none of the Consideration Shares will be released to the
Shareholder unless such Consideration Shares have vested in accordance with the
following schedule:

(vi) 1/3 of the Consideration Shares shall vest on December 31, 2013,

--------------------------------------------------------------------------------

D-7

(vii) 1/3 of the Consideration Shares shall vest on December 31, 2014, and

(viii) 1/3 of the Consideration Shares shall vest on December 31, 2015;

(b) if the Shareholder is a Founding Shareholder other than Rory Cutaia, the
Shareholder acknowledges and agrees that if: (i) the Shareholder ceases to be
employed by the Purchaser (or an Affiliate thereof) for any reason whatsoever,
or (ii) ceases to be a director or officer of the Purchaser (or an Affiliate
thereof) for any reason whatsoever, then the Consideration Shares that have not
been released pursuant to this Agreement will be transferred and released to
Rory Cutaia or his designated nominee. The Shareholder hereby authorizes the
Escrow Agent to release and deliver any of the Consideration Shares that have
not been released pursuant to this Agreement if the Escrow Agent receives a
written direction from the Purchaser directing the Escrow Agent to release and
deliver such Consideration Shares pursuant to this Section 29(b), with such
Consideration Shares to be mailed or delivered to the address specified in such
written direction;

(c) the Shareholder shall be entitled, from time to time, to a letter or receipt
from the Escrow Agent stating the number of the Consideration Shares being held
for the Shareholder by the Escrow Agent but such letter or receipt shall not be
assignable by the Shareholder;

(d) the Shareholder shall not sell, deal in, assign, transfer in any manner
whatsoever, or agree to sell, deal in, assign or transfer in any manner
whatsoever, any of the Consideration Shares, or beneficial ownership of, or any
interest in, the Consideration Shares, and the Escrow Agent shall not accept or
acknowledge any transfer, assignment, declaration of trust or any other document
evidencing a change in legal or beneficial ownership of, or interest in, the
Consideration Shares, except as may be required by reason of the death or
bankruptcy of the Shareholder, in which case the Escrow Agent shall hold the
certificate or certificates representing the Consideration Shares subject to
this Agreement for whatever person or persons may thus become legally entitled
thereto;

(e) if, during the period in which any of the Consideration Shares are retained
in trust pursuant hereto, any dividend, other than a dividend paid in Purchaser
Shares, is received by the Escrow Agent in respect of the Consideration Shares,
such dividend shall be paid or transferred forthwith to the Shareholder. Any
Purchaser Shares received by the Escrow Agent by way of dividend in respect of
the Consideration Shares shall be dealt with as if they were Consideration
Shares subject to this Section 29;

(f) in exercising the rights, duties and obligations prescribed or confirmed
herein, the Escrow Agent will act honestly and in good faith and will exercise
that degree of care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances;

(g) the Shareholder and the Purchaser agree from time to time and at all times
hereafter well and truly to save, defend and keep harmless and fully indemnify
the Escrow Agent, its successors and assigns, from and against all loss, costs,
charges, suits, demands, claims, damages and expenses (including legal fees)
which the Escrow Agent, its successors or assigns may at any time or times
hereafter bear, sustain, suffer or be put unto for or by reason or on account of
its acting pursuant to this Agreement or anything in any manner relating thereto
or by reason of the Escrow Agent's compliance in good faith with the terms
hereof;

--------------------------------------------------------------------------------

D-8

(h) in case proceedings should hereafter be taken in any court respecting the
Consideration Shares, the Escrow Agent will not be obliged to defend any such
action or submit its rights to the court until it has been indemnified by other
good and sufficient security in addition to the indemnity given in Section 29(g)
against its costs of such proceedings.

(i) the Escrow Agent will have no responsibility in respect of loss of the
certificate or certificates representing the Consideration Shares except the
duty to exercise such care in the safekeeping thereof as it would exercise if
the Consideration Shares belonged to the Escrow Agent.  The Escrow Agent may act
on the advice of counsel but will not be responsible for acting or failing to
act on the advice of counsel;

(j) in the event that the Consideration Shares are attached, garnished or levied
upon under any court order, or if the delivery of the Consideration Shares is
stayed or enjoined by any court order or if any court order, judgment or decree
is made or entered affecting such property or affecting any act by the Escrow
Agent, the Escrow Agent will obey and comply with all writs, orders, judgments
or decrees so entered or issued, whether with or without jurisdiction,
notwithstanding any provision of this Certificate to the contrary.  If the
Escrow Agent obeys and complies with any such writs, orders, judgments or
decrees, it will not be liable to any of the parties hereto or to any other
person by reason of such compliance, notwithstanding that such writs, orders,
judgments or decrees may be subsequently reversed, modified, annulled, set aside
or vacated;

(k) except as herein otherwise provided, the Escrow Agent is authorized and
directed to disregard any and all notices and warnings which may be given to it
by any of the parties hereto or by any other person.  It will, however, obey the
order, judgment or decree of any court of competent jurisdiction, and it is
hereby authorized to comply with and obey such orders, judgments or decrees and
in case of such compliance, it shall not be liable by reason thereof to any of
the parties hereto or to any other person, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated;

(l) if the Escrow Agent receives any valid court order contrary to the
provisions of this Certificate, the Escrow Agent may continue to hold the
Consideration Shares until the lawful determination of the issue between the
Shareholder, the Purchaser and/or the Escrow Agent, as applicable;

(m) if written notice of protest is made by the Shareholder and/or the Purchaser
to the Escrow Agent to any action contemplated by the Escrow Agent under this
Certificate, and such notice sets out reasons for such protest, the Escrow Agent
may, at its sole discretion, continue to hold the Consideration Shares until the
right to the documents is legally determined by a court of competent
jurisdiction or otherwise;

--------------------------------------------------------------------------------

D-9

(n) the Escrow Agent may resign as Escrow Agent by giving not less than five (5)
days' notice thereof to the Shareholder and the Purchaser.  The Shareholder and
the Purchaser may terminate the Escrow Agent by giving not less than five (5)
days' notice to the Escrow Agent.  The resignation or termination of the Escrow
Agent will be effective and the Escrow Agent will cease to be bound by this
Agreement on the date that is five (5) days after the date of receipt of the
termination notice given hereunder or on such other date as the Escrow Agent,
the Shareholder and the Purchaser may agree upon.  All indemnities granted to
the Escrow Agent herein will survive the termination of this Agreement or the
termination or resignation of the Escrow Agent.  In the event of termination or
resignation of the Escrow Agent for any reason, the Escrow Agent shall, within
that five (5) days' notice period, deliver the Consideration Shares to the new
Escrow Agent to be named by the Shareholder and the Purchaser;

(o) notwithstanding anything to the contrary contained herein, in the event of
any dispute arising between the Shareholder and/or the Purchaser, this
Certificate or any matters arising in relation thereto or hereto, the Escrow
Agent may, in its sole discretion, deliver and interplead the Consideration
Shares into court and such delivery and interpleading will be an effective
discharge to and of the Escrow Agent; and

(p) the Purchaser will pay all of the compensation of the Escrow Agent and will
reimburse the Escrow Agent for any and all reasonable expenses, disbursements
and advances made by the Escrow Agent in the performance of its duties
hereunder, including reasonable fees, expenses and disbursements incurred by its
counsel;

30. the address of the Shareholder as set out on the signature page to this
Certificate is the sole address of the Shareholder; and

31. the Shareholder waives all claims and actions connected with the issuance of
or rights attached to the Target Shares or the Consideration Shares, including,
without limitation, the benefit of any representations, warranties and covenants
in favour of the Shareholder contained in any share purchase or subscription
agreement(s) for such Target Shares or Consideration Shares, and any
registration, liquidation, or any other rights by and between or among the
Shareholder and any other Person, which may be triggered as a result of the
consummation of the Transaction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

D-10
 
IN WITNESS WHEREOF, the Shareholder has executed this Certificate as of the
Execution Date and the Purchaser and the Escrow Agent have countersigned this
Certificate to evidence their intention to be bound by the provisions of Section
29 of this Certificate.
 
                                                                                                                               
(Signature of Shareholder or Authorized Signatory of Shareholder if not an
individual)
 
                                                                                                                               
(Name of Shareholder – if an Individual)
 
                                                                                                                               
(Name of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(Title of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(SIN, SSN, or other Tax Identification Number of the Shareholder)
 
                                                                                                                               
(Address of Shareholder, including city, state of residence and zip code)

                                                                                                                              
 
                                                                                                                               
(Telephone Number)                                                  (Email
Address)
 
Register the Consideration Shares as set forth below:
 
                                                                                       
(Name to Appear on Share Certificate)
 
                                                                                       
(Address for Registration, including city, state of residence and zip code)
 
                                                                                       
 
 
 
Deliver the Consideration Shares, upon their release from the pooling provisions
set out in Section 29 of this Certificate, as set forth below:
 
                                                                                     
(Name)
 
                                                                                     
(Address)
                                                                                     
 
                                                                                     
(Contact Name)              (Telephone Number)
 
GLOBAL SYSTEM DESIGNS INC.
 
Per:  
         Authorized Signatory
 
 
CLARK WILSON LLP
 
Per:  
         Authorized Signatory






--------------------------------------------------------------------------------

E-1
SCHEDULE E
CERTIFICATE OF NON-U.S. FOUNDING SHAREHOLDER
Capitalized terms used but not otherwise defined in this Certificate of Non-U.S.
Founding Shareholder (this "Certificate") will have the meanings given to such
terms in that certain share exchange agreement dated ______________ , 2014 (the
"Agreement") among Global System Designs, Inc. (the "Purchaser"), bBooth, Inc.
(the "Target") and the shareholders of the Target, including the undersigned
(the "Shareholder").
In connection with the issuance of the Consideration Shares to the Shareholder,
the Shareholder hereby represents, warrants, acknowledges and agrees, as an
integral part of the Agreement, that, as at the Execution Date and as at the
Closing Date:

1. it is not a U.S. Person;

2.
if the Shareholder is a resident of Canada, or is in Canada when executing this
Certificate, the Shareholder is (YOU MUST INITIAL OR PLACE A CHECK-MARK IN THE
APPROPRIATE BOX BELOW):
 

o
(a)
a Person registered under the securities legislation of a Jurisdiction of Canada
as an adviser or dealer, other than a Person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
 
o
(b)
an individual registered or formerly registered under the securities legislation
of a Jurisdiction of Canada as a representative of a Person referred to in
paragraph (a),
 
o
(c)
an individual who, either alone or with a Spouse, beneficially owns Financial
Assets having an aggregate realizable value that before taxes, but net of any
Related Liabilities, exceeds CDN$1,000,000,
 
o
(d)
an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a Spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
 
o
(e)
an individual who, either alone or with a Spouse, has net assets of at least
CDN$5,000,000,
 
o
(f)
a Person, other than an individual or Investment Fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements
and that has not been created or used solely to purchase or hold securities as
an accredited investor as defined in this paragraph (f),
 
o
(g)
an Investment Fund that distributes or has distributed its securities only to
 
(i)            a Person that is or was an accredited investor at the time of the
distribution,
 
(ii)            a Person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] of
National Instrument 45-106 – Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators ("NI 45-106"), or 2.19 [Additional
investment in investment funds] of NI 45-106, or
 
(iii)            a Person described in paragraph (i) or (ii) that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,

 

--------------------------------------------------------------------------------

E-2
o
(h)
an Investment Fund that distributes or has distributed securities under a
prospectus in a Jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
 
o
(i)
a Person acting on behalf of a Fully Managed Account managed by that Person, if
that Person:
 
(i)            is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a Jurisdiction of Canada or a
Foreign Jurisdiction, and
 
(ii)            in Ontario, is purchasing a security that is not a security of
an Investment Fund,
 
o
(j)
an entity organized in a Foreign Jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function, or
 
o
(k)
a Person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are Persons that are accredited investors, and

capitalized terms used in this Section 2 but not otherwise defined herein shall
have the meanings ascribed thereto in Appendix A to this Certificate;

3. this Certificate forms part of the Agreement (a copy of which has been
provided to the Shareholder) and by executing this Certificate, the Shareholder
agrees to be bound by all terms, conditions and obligations of or relating to
the Shareholder contained in the Agreement, and all of such terms, conditions
and obligations, and any representations and warranties of the Shareholder
contained in the Agreement, are expressly incorporated by reference herein;

4. it is the registered and beneficial owner of the number of Target Shares
listed next to its name in Schedule A to the Agreement, free and clear of all
Liens, and the Shareholder has no interest, legal or beneficial, direct or
indirect, in any other shares of, or the assets or Business of, the Target;

--------------------------------------------------------------------------------

E-3

5. no Person has or will have any agreement or option or any right capable at
any time of becoming an agreement to purchase or otherwise acquire the Target
Shares held by the Shareholder or to require the Shareholder to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber any
of the Target Shares held by the Shareholder other than under the Agreement;

6. it has the power and capacity and good and sufficient right and authority to
enter into the Agreement on the terms and conditions set forth therein and to
transfer the beneficial title and ownership of its respective Target Shares to
the Purchaser;

7. it waives all rights held by it under prior agreements, including shareholder
agreements, pertaining to the Target Shares held by it and it will remise,
release and forever discharge the Purchaser and its respective Employees,
successors, solicitors, agents and assigns from any and all obligations to the
Shareholder under any such prior agreements;

8. the representations and warranties of the Shareholder in this Certificate and
in the Agreement will survive the Closing and the issuance of the Consideration
Shares and will continue in full force and effect for a period of two years,
notwithstanding the Closing and the issuance of the Consideration Shares, or the
waiver of any condition in the Agreement by the Purchaser;

9. the Purchaser has entered into the Agreement relying on the warranties and
representations of the Shareholder and other terms and conditions with respect
to the Shareholder contained in this Certificate and in the Agreement,
notwithstanding any independent searches or investigations that have been or may
be undertaken by or on behalf of the Purchaser, and no information which is now
known or should be known or which may hereafter become known by the Purchaser or
its officers, directors or professional advisers, on or prior to the Closing
will limit or extinguish the Purchaser's right to indemnification by the
Shareholder as provided for in the Agreement;

10. the Consideration Shares to be issued to the Shareholder will have such hold
periods as are required under Applicable Securities Laws, and, as a result, may
not be sold, transferred or otherwise disposed of by the Shareholder, except
pursuant to an effective registration statement, or pursuant to an exemption
from, or in a transaction not subject to, the registration or prospectus
requirements of Applicable Securities Laws and in each case only in accordance
with all Applicable Securities Laws;

11. the Purchaser has advised the Shareholder that it is issuing the
Consideration Shares to the Shareholder under exemptions from the prospectus and
registration requirements of Applicable Securities Laws and, as a consequence,
certain protections, rights and remedies provided by Applicable Securities Laws,
including statutory rights of rescission or damages, will not be available to
the Shareholder;

12. none of the Consideration Shares have been registered under the Securities
Act, or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to any U.S. Person except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case only in accordance with Applicable Securities Laws;

--------------------------------------------------------------------------------

E-4

13. offers and sales of any of the Consideration Shares to be issued to the
Shareholder will be made only in compliance with the registration provisions of
the Securities Act or an exemption therefrom and in each case only in accordance
with applicable state and foreign securities laws;

14. it is acquiring the Consideration Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Consideration Shares in the
United States or to U.S. Persons;

15. except as set out in the Agreement, the Purchaser has not undertaken, and
will have no obligation, to register any of the Consideration Shares under the
Securities Act;

16. the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Shareholder
contained in the Agreement and this Certificate, and the Shareholder will hold
harmless the Purchaser from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the Shareholder not being true and correct, in accordance with the provisions
of the Agreement;

17. it has been advised to consult its own respective legal, tax and other
advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, and it
is solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions with respect to the Consideration
Shares;

18. it and its advisor(s) have had a reasonable opportunity to ask questions of
and receive answers from the Purchaser in connection with the acquisition of the
Consideration Shares, and to obtain additional information, to the extent
possessed or obtainable by the Purchaser without unreasonable effort or expense;

19. the books and records of the Purchaser were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Shareholder during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Consideration Shares under the Agreement have been made available for
inspection by the undersigned, the undersigned's attorney and/or advisor(s);

20. it: (a) is able to fend for itself in connection with the acquisition of the
Consideration Shares; (b) has such knowledge and experience in business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Consideration Shares; and (c) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;

21. it is not aware of any advertisement of any of the Consideration Shares and
is not acquiring the Consideration Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

--------------------------------------------------------------------------------

E-5

22. if the Shareholder is resident outside of Canada:

(a) it is knowledgeable of, or has been independently advised as to, the
Applicable Laws of the securities regulators having application in the
jurisdiction in which the Shareholder is resident (the "International
Jurisdiction") which would apply to the acquisition of the Consideration Shares
by the Shareholder;

(b) it is acquiring the Consideration Shares pursuant to exemptions from
prospectus or equivalent requirements under Applicable Securities Laws or, if
such is not applicable, the Shareholder is permitted to acquire the
Consideration Shares under the Applicable Securities Laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions,

(c) the Applicable Laws of the authorities in the International Jurisdiction do
not require the Purchaser to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Consideration Shares,

(d) the acquisition of the Consideration Shares by the Shareholder does not
trigger: (i) any obligation to prepare and file a prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction, or (ii) any continuous disclosure reporting obligation of the
Purchaser in the International Jurisdiction, and

(e) it will, if requested by the Purchaser, deliver to the Purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to above to the satisfaction of the
Purchaser, acting reasonably;

23. except as set out in the Agreement, no Person has made to the Shareholder
any written or oral representations:

(a) that any Person will resell or repurchase any of the Consideration Shares,

(b) that any Person will refund the purchase price of any of the Consideration
Shares, or

(c) as to the future price or value of any of the Consideration Shares;

24. with the exception that currently certain market makers make market in the
Pre-Split Purchaser Shares on the OTC Bulletin Board, none of the Consideration
Shares are listed on any stock exchange or automated dealer quotation system
and, except as set out in the Agreement, no representation has been made to the
Shareholder that any of the Consideration Shares will become listed on any stock
exchange or automated dealer quotation system;

--------------------------------------------------------------------------------

E-6

25. it is acquiring the Consideration Shares as principal for its own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
Person has a direct or indirect beneficial interest in the Consideration Shares;

26. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;

27. the Purchaser will refuse to register any transfer of Consideration Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act;

28. offers and sales of any of the Consideration Shares prior to the expiration
of the period specified in Regulation S (such period hereinafter referred to as
the "Distribution Compliance Period") will only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period will be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with Applicable
Securities Laws;

29. it has not acquired the Consideration Shares as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S) in
the United States in respect of any of the Consideration Shares, which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Consideration Shares; provided, however, that the
Shareholder may sell or otherwise dispose of any of the Consideration Shares
pursuant to registration of any of the Consideration Shares pursuant to the
Securities Act and any Applicable Securities Laws or under an exemption from
such registration requirements or as otherwise provided herein;

30. hedging transactions involving the Consideration Shares may not be conducted
unless such transactions are in compliance with the provisions of the Securities
Act and in each case only in accordance with Applicable Securities Laws;

31. any certificates representing the Consideration Shares to be issued to the
Shareholder will bear the following legend:

"THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

--------------------------------------------------------------------------------

E-7
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.";

32. if the Shareholder is a resident of Canada, any certificates representing
the Consideration Shares to be issued to the Shareholder will also bear the
following legend:

"THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES
IN OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.";

33. the Shareholder agrees with the Company and Clark Wilson LLP (the "Escrow
Agent") that the Consideration Shares that the Shareholder will receive in
connection with the Transaction will be subject to pooling on the following
terms:

(a) at Closing, the Purchaser will deliver or cause to be delivered to the
Escrow Agent, a certificate or certificates representing all of the
Consideration Shares to be issued to the Shareholder under the Agreement, which
are to be held by the Escrow Agent and released to the Shareholder, by mail to
the address specified on the signature page to this Certificate, on the
following basis:

(i) 10% of the Consideration Shares on the first anniversary of the Closing
Date;

(ii) 22.5% of the Consideration Shares on the date that is 15 months after the
Closing Date,

(iii) 22.5% of the Consideration Shares on the date that is 18 months after the
Closing Date,

(iv) 22.5% of the Consideration Shares on the date that is 21 months after the
Closing Date, and

(v) 22.5% of the Consideration Shares on the date that is 24 months after the
Closing Date,

provided that none of the Consideration Shares will be released to the
Shareholder unless such Consideration Shares have vested in accordance with the
following schedule:

(vi) 1/3 of the Consideration Shares shall vest on December 31, 2013,

--------------------------------------------------------------------------------

E-8

(vii) 1/3 of the Consideration Shares shall vest on December 31, 2014, and

(viii) 1/3 of the Consideration Shares shall vest on December 31, 2015;

(b) if the Shareholder is a Founding Shareholder other than Rory Cutaia, the
Shareholder acknowledges and agrees that if: (i) the Shareholder ceases to be
employed by the Purchaser (or an Affiliate thereof) for any reason whatsoever,
or (ii) ceases to be a director or officer of the Purchaser (or an Affiliate
thereof) for any reason whatsoever, then the Consideration Shares that have not
been released pursuant to this Agreement will be transferred and released to
Rory Cutaia or his designated nominee. The Shareholder hereby authorizes the
Escrow Agent to release and deliver any of the Consideration Shares that have
not been released pursuant to this Agreement if the Escrow Agent receives a
written direction from the Purchaser directing the Escrow Agent to release and
deliver such Consideration Shares pursuant to this Section 33(b), with such
Consideration Shares to be mailed or delivered to the address specified in such
written direction;

(c) the Shareholder shall be entitled, from time to time, to a letter or receipt
from the Escrow Agent stating the number of the Consideration Shares being held
for the Shareholder by the Escrow Agent but such letter or receipt shall not be
assignable by the Shareholder;

(d) the Shareholder shall not sell, deal in, assign, transfer in any manner
whatsoever, or agree to sell, deal in, assign or transfer in any manner
whatsoever, any of the Consideration Shares, or beneficial ownership of, or any
interest in, the Consideration Shares, and the Escrow Agent shall not accept or
acknowledge any transfer, assignment, declaration of trust or any other document
evidencing a change in legal or beneficial ownership of, or interest in, the
Consideration Shares, except as may be required by reason of the death or
bankruptcy of the Shareholder, in which case the Escrow Agent shall hold the
certificate or certificates representing the Consideration Shares subject to
this Agreement for whatever person or persons may thus become legally entitled
thereto;

(e) if, during the period in which any of the Consideration Shares are retained
in trust pursuant hereto, any dividend, other than a dividend paid in Purchaser
Shares, is received by the Escrow Agent in respect of the Consideration Shares,
such dividend shall be paid or transferred forthwith to the Shareholder. Any
Purchaser Shares received by the Escrow Agent by way of dividend in respect of
the Consideration Shares shall be dealt with as if they were Consideration
Shares subject to this Section 33;

(f) in exercising the rights, duties and obligations prescribed or confirmed
herein, the Escrow Agent will act honestly and in good faith and will exercise
that degree of care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances;

(g) the Shareholder and the Purchaser agree from time to time and at all times
hereafter well and truly to save, defend and keep harmless and fully indemnify
the Escrow Agent, its successors and assigns, from and against all loss, costs,
charges, suits, demands, claims, damages and expenses (including legal fees)
which the Escrow Agent, its successors or assigns may at any time or times
hereafter bear, sustain, suffer or be put unto for or by reason or on account of
its acting pursuant to this Agreement or anything in any manner relating thereto
or by reason of the Escrow Agent's compliance in good faith with the terms
hereof;

--------------------------------------------------------------------------------

E-9

(h) in case proceedings should hereafter be taken in any court respecting the
Consideration Shares, the Escrow Agent will not be obliged to defend any such
action or submit its rights to the court until it has been indemnified by other
good and sufficient security in addition to the indemnity given in Section 33(g)
against its costs of such proceedings.

(i) the Escrow Agent will have no responsibility in respect of loss of the
certificate or certificates representing the Consideration Shares except the
duty to exercise such care in the safekeeping thereof as it would exercise if
the Consideration Shares belonged to the Escrow Agent.  The Escrow Agent may act
on the advice of counsel but will not be responsible for acting or failing to
act on the advice of counsel;

(j) in the event that the Consideration Shares are attached, garnished or levied
upon under any court order, or if the delivery of the Consideration Shares is
stayed or enjoined by any court order or if any court order, judgment or decree
is made or entered affecting such property or affecting any act by the Escrow
Agent, the Escrow Agent will obey and comply with all writs, orders, judgments
or decrees so entered or issued, whether with or without jurisdiction,
notwithstanding any provision of this Certificate to the contrary.  If the
Escrow Agent obeys and complies with any such writs, orders, judgments or
decrees, it will not be liable to any of the parties hereto or to any other
person by reason of such compliance, notwithstanding that such writs, orders,
judgments or decrees may be subsequently reversed, modified, annulled, set aside
or vacated;

(k) except as herein otherwise provided, the Escrow Agent is authorized and
directed to disregard any and all notices and warnings which may be given to it
by any of the parties hereto or by any other person.  It will, however, obey the
order, judgment or decree of any court of competent jurisdiction, and it is
hereby authorized to comply with and obey such orders, judgments or decrees and
in case of such compliance, it shall not be liable by reason thereof to any of
the parties hereto or to any other person, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated;

(l) if the Escrow Agent receives any valid court order contrary to the
provisions of this Certificate, the Escrow Agent may continue to hold the
Consideration Shares until the lawful determination of the issue between the
Shareholder, the Purchaser and/or the Escrow Agent, as applicable;

(m) if written notice of protest is made by the Shareholder and/or the Purchaser
to the Escrow Agent to any action contemplated by the Escrow Agent under this
Certificate, and such notice sets out reasons for such protest, the Escrow Agent
may, at its sole discretion, continue to hold the Consideration Shares until the
right to the documents is legally determined by a court of competent
jurisdiction or otherwise;

--------------------------------------------------------------------------------

E-10

(n) the Escrow Agent may resign as Escrow Agent by giving not less than five (5)
days' notice thereof to the Shareholder and the Purchaser.  The Shareholder and
the Purchaser may terminate the Escrow Agent by giving not less than five (5)
days' notice to the Escrow Agent.  The resignation or termination of the Escrow
Agent will be effective and the Escrow Agent will cease to be bound by this
Agreement on the date that is five (5) days after the date of receipt of the
termination notice given hereunder or on such other date as the Escrow Agent,
the Shareholder and the Purchaser may agree upon.  All indemnities granted to
the Escrow Agent herein will survive the termination of this Agreement or the
termination or resignation of the Escrow Agent.  In the event of termination or
resignation of the Escrow Agent for any reason, the Escrow Agent shall, within
that five (5) days' notice period, deliver the Consideration Shares to the new
Escrow Agent to be named by the Shareholder and the Purchaser;

(o) notwithstanding anything to the contrary contained herein, in the event of
any dispute arising between the Shareholder and/or the Purchaser, this
Certificate or any matters arising in relation thereto or hereto, the Escrow
Agent may, in its sole discretion, deliver and interplead the Consideration
Shares into court and such delivery and interpleading will be an effective
discharge to and of the Escrow Agent; and

(p) the Purchaser will pay all of the compensation of the Escrow Agent and will
reimburse the Escrow Agent for any and all reasonable expenses, disbursements
and advances made by the Escrow Agent in the performance of its duties
hereunder, including reasonable fees, expenses and disbursements incurred by its
counsel;

34. the address of the Shareholder set out below is the sole address of the
Shareholder as of the date of this Certificate; and

35. the Shareholder waives all claims and actions connected with the issuance of
or rights attached to the Target Shares or the Consideration Shares, including,
without limitation, the benefit of any representations, warranties and covenants
in favour of the Shareholder contained in any share purchase or subscription
agreement(s) for such Target Shares or Consideration Shares, and any
registration, liquidation, or any other rights by and between or among the
Shareholder and any other Person, which may be triggered as a result of the
consummation of the Transaction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

E-11
 
IN WITNESS WHEREOF, the Shareholder has executed this Certificate as of the
Execution Date and the Purchaser and the Escrow Agent have countersigned this
Certificate to evidence their intention to be bound by the provisions of Section
33 of this Certificate.
 
                                                                                                                               
(Signature of Shareholder or Authorized Signatory of Shareholder if not an
individual)
 
                                                                                                                               
(Name of Shareholder – if an Individual)
 
                                                                                                                               
(Name of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(Title of Authorized Signatory – if not an Individual)
 
                                                                                                                               
(SIN, SSN, or other Tax Identification Number of the Shareholder)
 
                                                                                                                               
(Address of Shareholder, including city, state of residence and zip code)

                                                                                                                              
 
                                                                                                                               
(Telephone Number)                                                  (Email
Address)
 
Register the Consideration Shares as set forth below:
 
                                                                                       
(Name to Appear on Share Certificate)
 
                                                                                       
(Address for Registration, including city, state of residence and zip code)
 
                                                                                       
 
 
 
Deliver the Consideration Shares, upon their release from the pooling provisions
set out in Section 32 of this Certificate, as set forth below:
 
                                                                                     
(Name)
 
                                                                                     
(Address)
                                                                                     
 
                                                                                     
(Contact Name)              (Telephone Number)
 
GLOBAL SYSTEM DESIGNS INC.
 
Per:  
         Authorized Signatory
 
 
CLARK WILSON LLP
 
Per:  
         Authorized Signatory


 

--------------------------------------------------------------------------------

E-12


APPENDIX A
For the purposes of Section 2 of this Certificate:
"Foreign Jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;
"Financial Assets" means

(a) cash,

(b) securities, or

(c) a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"Fully Managed Account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;
"Investment Fund" means a mutual fund or a Non-Redeemable Investment Fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;
"Jurisdiction" or "Jurisdiction of Canada" means a province or territory of
Canada except when used in the term Foreign Jurisdiction;
"Non-Redeemable Investment Fund" means an issuer:
(a)            whose primary purpose is to invest money provided by its
securityholders;
(b)            that does not invest

(i) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund,
or

(ii) for the purpose of being actively involved in the management of any issuer
in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund, and

(c)            that is not a mutual fund;
"Related Liabilities" means

(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of Financial Assets, or

(b) liabilities that are secured by Financial Assets; and

"Spouse" means, an individual who,

(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,

(b) is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender, or

(c) in Alberta, is an individual referred to in paragraph (a) or (b), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).




